     Case 2:20-cv-07870-DMG-PD Document 31 Filed 10/21/20 Page 1 of 52 Page ID #:607




       Jorge Gonzalez SBN 100799             Carolyn Y. Park SBN 229754
 1     A PROFESSIONAL CORPORATION            LAW OFFICE OF CAROLYN PARK
       2485 Huntington Dr., Ste. 238         595 Lincoln Ave., SUITE 200
 2     San Marino, CA 91108-2622             Pasadena, CA 91103
       t. 626-328-3081                       t. 213-290-0055
 3                                           e. carolynyoungpark@gmail.com
       e. jgonzalezlawoffice@gmail.com
 4                                           Arnoldo Casillas SBN 158519
       Paul Hoffman SBN 71244
 5     Michael D. Seplow SBN 150183          Denisse O. Gastélum SBN 282771
       Aidan C. McGlaze SBN 277270           CASILLAS & ASSOCIATES
 6     Kristina A. Harootun SBN 308718       3777 Long Beach Blvd., 3RD FLO,
       John Washington SBN 315991            Long Beach, CA 90807
 7     SCHONBRUN SEPLOW HARRIS               t. 323-725-0350
       HOFFMAN & ZELDES LLP                  e. acasillas@casillaslegal.com
 8     11543 W. Olympic Blvd.                e. dgastelum@casillaslegal.com
       Los Angeles, California 90064
 9     t. 310-396-0731; f. 310 399-7040      Morgan E. Ricketts SBN 268892
       e. hoffpaul@aol.com                   RICKETTS LAW
10     e. mseplow@sshhzlaw.com               540 El Dorado Street, Ste. 202
       e. amcglaze@sshhzlaw.com              Pasadena, CA 91101
11     e. kharootun@sshhzlaw.com             t. 213-995-3935
       e. jwashington@sshhlaw.com            e. morgan@morganricketts.com
12
13     Attorneys for Plaintiffs.
14
                               UNITED STATES DISTRICT COURT
15
                  CENTRAL DISTRICT OF CALIFORNIA – WESTERN DIVISION
16
       KRIZIA BERG, GRACE BRYANT,                Case No.: 2:20-CV-07870 DMG PD
17     JAMES BUTLER, NOELANI DEL
       ROSARIO-SABET, LINDA JIANG,               FIRST AMENDED COMPLAINT:
18                                               CLASS ACTION; INJUNCTIVE
       SEBASTIAN MILITANTE,
19     CHRISTIAN MONROE, MATTHEW                 RELIEF AND DAMAGES
       NIELSEN, EMANUEL PADILLA,
20     SHAKEER RAHMAN, AUSTIN                    42 U.S.C. § 1983: VIOLATION OF
       THARPE, TRAVIS WELLS,                     FIRST, FOURTH, AND
21     DEVON YOUNG, individually and on          FOURTEENTH AMENDMENTS
       behalf others similarly situated,         TO THE U. S. CONSTITUTION;
22                                               CIVIL CODE § 52.1 (BANE ACT);
                                   PLAINTIFFS,   PENAL CODE § 853.5, GOVT.
23     v.                                        CODE § 815; ASSAULT;
                                                 BATTERY; FALSE ARREST AND
24     COUNTY OF LOS ANGELES, a                  IMPRISONMENT; AND
       municipal entity, SHERIFF ALEX            NEGLIGENCE
25     VILLANUEVA, and DOES 1-10
26     inclusive,

27                                 DEFENDANTS. DEMAND FOR JURY TRIAL
28


       FIRST AMENDED COMPLAINT: CLASS ACTION; INJUNCTIVE RELIEF AND DAMAGES
     Case 2:20-cv-07870-DMG-PD Document 31 Filed 10/21/20 Page 2 of 52 Page ID #:608




 1             The above-named Plaintiffs, individually and on behalf of others similarly
 2    situated, allege the following upon information and belief:
 3       I.         INTRODUCTION
 4             1.    This action arises out of several of demonstrations against police
 5    brutality which took place in Los Angeles County in the wake of the murder of
 6    George Floyd and other instances of police violence directed at persons of color,
 7    including when a Los Angeles County Sheriff deputy fatally shot eighteen-year-old
 8    Andres Guardado five times in the back on June 18, 2020. On multiple occasions,
 9    as detailed below, deputies from the Los Angeles County Sheriff’s Department
10    (“LASD” or “the Sheriff’s Department”) used excessive force and committed other
11    constitutional violations against peaceful protesters in violation of their civil rights.
12    In many instances, moreover, the Sheriff’s Department acted in concert with the Los
13    Angeles Police Department (“LAPD”) in their tactical responses to the
14    demonstrators, cooperating by forming skirmish lines in various locations to help
15    control the crowds of protesters.
16             2.    The consistent, frightening, and forceful message that both the LAPD
17    and the LASD have delivered to protesters in recent months is that the constitutional
18    right to peaceably assemble, as enshrined in the First Amendment, will not stop the
19    law enforcement agencies in Los Angeles County from unleashing rough,
20    indiscriminate violence and dangerous, retaliatory abuses of the powers vested in
21    them, when they are so inclined – particularly, it would seem, when people are in
22    the streets protesting the manner in which these very law enforcement agencies
23    operate with unjustified impunity when it comes to the systemically racist and
24    violently disparate manner in which these agencies treat people of color, especially
25    Black people. From the immediate, potentially life-threatening pain of being tear
26    gassed or shot with a “less-lethal” projectile to the more psychologically degrading
27    and terrifying experience of being handcuffed on a bus packed with other people
28    during a pandemic, possibly after deputies removed one’s mask, possibly after
                                          1
              FIRST AMENDED COMPLAINT: CLASS ACTION; INJUNCTIVE RELIEF AND
                                       DAMAGES
     Case 2:20-cv-07870-DMG-PD Document 31 Filed 10/21/20 Page 3 of 52 Page ID #:609




 1    having to choice but to urinate on yourself – the LASD unleashed a host of horrors
 2    on protesters whose only crime was to exercise their right to protest, or who, if they
 3    did commit a minor misdemeanor or infraction such as a curfew violation, could
 4    have been swiftly booked and released.
 5          3.     Exactly 50 years ago on August 29, 1970, the LASD brutalized
 6    demonstrators at the Chicano Moratorium march in East Los Angeles in protest of
 7    the disproportionate number of poor and working class Latino soldiers killed in the
 8    Vietnam War. As the Los Angeles Times reports, “the Chicano Moratorium ended
 9    in clouds of tear gas before it could start. Following a report that a liquor store had
10    been robbed, L.A. County Sheriff’s deputies took action against the crowd. When
11    the tear-gassing and shooting were all said and done, three people were dead.
12    Among them: L.A. Times columnist and KMEX news director Ruben Salazar, shot
13    in the head with a tear gas canister.”1
14          4.     The LASD’s message is chilling, and it is intolerable. For at least the
15    last 50 years, the LASD has delivered it repeatedly. Unfortunately, there is every
16    indication that occasions will arise in the future in which they will do so again, so
17    long as they are allowed to operate within and perpetuate this same culture of
18    impunity. In the aftermath of the shooting of Jacob Blake in Wisconsin and the
19    subsequent vigilante murders committed by Kyle Rittenhouse at one of the ensuing
20    protests in Kenosha, Wisconsin, the LASD has once again deployed excessive and
21    unlawful force in response to peaceful protests. Indeed, since this action was initially
22    filed, the LASD has continued to deploy so called “less-lethal” weapons in the form
23    of rubber bullets, pepper balls and tear gas against peaceful protesters without
24    justification. (See Dkt. ## 13-4, 18-1, 25-1, and 25-2.) The LASD, led by Sheriff
25
26
27
      1
        Miranda, Carolina, A ‘CATALYTIC MOMENT’ for ART AND CULTURE, Los
      Angeles Times, (August 23, 2020), available at https://www.latimes.com/projects
28    /chicano-moratorium/chicano-moratorium-catalytic-moment-la-art/.
                                       2
           FIRST AMENDED COMPLAINT: CLASS ACTION; INJUNCTIVE RELIEF AND
                                    DAMAGES
     Case 2:20-cv-07870-DMG-PD Document 31 Filed 10/21/20 Page 4 of 52 Page ID #:610




 1    Villanueva, has ramped up the use of excessive force against protesters and has gone
 2    so far as to target journalists and legal observers who are exercising their First
 3    Amendment rights.
 4              5.     Plaintiffs therefore seek to hold the LASD accountable for these recent
 5    abuses and, just as importantly, to ensure that similar abuses will not, under any
 6    circumstances, be inflicted on peaceful protesters in the future.
 7       II.         JURISDICTION AND VENUE
 8              6.     This Court has subject matter jurisdiction over the Plaintiffs’ claims
 9    pursuant to 28 U.S.C. § 1331 (federal question) and 28 U.S.C. § 1343 (civil rights
10    jurisdiction). This Court has jurisdiction to issue declaratory or injunctive relief
11    pursuant to 28 U.S.C. §§ 2201 and 2202 and Federal Rule of Civil Procedure
12    57. This Court has supplemental jurisdiction over Plaintiffs’ claims under California
13    law pursuant to 28 U.S.C. § 1367.
14              7.     Venue is proper in the Central District of California pursuant to 28
15    U.S.C. § 1391, as all Defendants reside in, and events giving rise to the claims herein
16    occurred in, the Central District of California.
17      III.         PARTIES - PLAINTIFFS
18              A.     Pan Pacific Park Incident on May 30, 2020
19              8.     Plaintiff Matthew Nielsen (age 19) participated in the demonstration
20    that began at Pan Pacific Park on May 30, 2020. He marched with the crowd through
21    the neighborhoods in the Fairfax area, and sometime in the late afternoon, about
22    5:30-6:30 p.m., on Beverly Boulevard near Stanley Street, he was shot with rubber
23    bullets and teargassed by a line of LASD deputies in full riot gear on the street,
24    suffering severe bruising and contusions.
25              B.     Grand Park Incident on June 3, 2020
26              9.     Plaintiff Sebastian Militante, who participated in a peaceful protest in
27    Grand Park, was wrongfully arrested and detained in zip ties on a bus for several
28    hours. LASD deputies ordered Sebastian to sit right next to other arrested protesters
                                           3
               FIRST AMENDED COMPLAINT: CLASS ACTION; INJUNCTIVE RELIEF AND
                                        DAMAGES
     Case 2:20-cv-07870-DMG-PD Document 31 Filed 10/21/20 Page 5 of 52 Page ID #:611




 1    on the bus without appropriate social distancing. Sebastian (a gender-fluid female)
 2    was searched by a female officer, who ran her hand over Sebastian’s genitals.
 3          10.    Plaintiff Krizia Berg was falsely arrested for failure to disperse on June
 4    3, 2020, while peacefully protesting in Grand Park, and was detained in cuffs for
 5    several hours by LASD deputies and held in a bus without appropriate social
 6    distancing from other protesters.
 7          11.    Plaintiff Travis Wells was wrongfully arrested and detained by LASD
 8    deputies for several hours for peacefully protesting in Grand Park on June 3, 2020.
 9    He was kept in painful zip ties and ordered to sit on an unsafe, crowded bus until he
10    was eventually released early the next morning. While Travis was held in a line with
11    other protesters for about 30 minutes prior to being ordered on to the bus, a younger
12    deputy was openly derogatory, calling them “punks” and telling them they were
13    wasting their time and causing trouble for no reason. The deputy pulled down
14    Travis’s face mask and the face mask of the person next to him, and said, “If you’re
15    here to get attention, you might as well be identified.” The deputy was not wearing
16    a mask and told other deputies to take off the detained protesters’ masks. Travis felt
17    like he was being targeted for being Black because he did not see this happen to any
18    white protesters – only to a group of people of color. Travis was put on the bus in a
19    crowded cell. There were at least 20 people in the back – two people to a row. One
20    protester who was already on the bus told him that a transgender woman was
21    detained with the male protesters. Travis and the other protesters remained on the
22    bus for another hour until, around 1:30 a.m., when they were driven a short distance.
23    They then waited for almost two hours to be processed. By the time Plaintiff Wells
24    was eventually released, his hands were swollen and purple, and his thumb was
25    twitching.
26          12.    Plaintiff Christian Monroe was protesting at Los Angeles City Hall
27    around 8:00-9:00 p.m. He was wrongfully arrested by LASD deputies in Grand Park
28    sometime after 11:00 p.m. The deputy who arrested him grabbed him by his belt
                                       4
           FIRST AMENDED COMPLAINT: CLASS ACTION; INJUNCTIVE RELIEF AND
                                    DAMAGES
     Case 2:20-cv-07870-DMG-PD Document 31 Filed 10/21/20 Page 6 of 52 Page ID #:612




 1    and his pants, to pull him away from the group. He then began searching Christian
 2    very aggressively, grabbing his genitals and rear end during the arrest. The deputy
 3    also yanked Christian’s mask around his neck and ripped it off.
 4          13.    Plaintiff Monroe was detained in handcuffs until he was cited and
 5    released approximately four hours later, at around 3:30 a.m.
 6          C.     Compton Incident on June 21, 2020
 7          14.    Plaintiff Shakeer Rahman attended the march and rally on Sunday,
 8    June 21, 2020, from Gardena to Compton, supporting the family of Andres
 9    Guardado, an 18-year-old whom LASD deputies had fatally shot in the back three
10    days earlier. During the rally, an LASD deputy either hit or shot Shakeer on the side
11    of his head with a tear gas grenade. The tear gas powder exploded in his hair,
12    blanketing his face. He struggled to breathe and could barely see for several minutes.
13    The protest had been peaceful prior to the deputies’ attack, and Shakeer was simply
14    standing in place when he was hit. No protesters around him had weapons, threw
15    anything at the police, or were close enough to the deputies to touch them.
16          15.    When the grenade exploded in Shakeer’s hair, he immediately began to
17    run and his ears were ringing from the explosion. As he ran, he felt a searing pain
18    in his throat with every breath. He was uncontrollably coughing and spitting. He
19    kept trying to open his eyes to see where he was going but his eyes burned with a
20    severe stinging pain. At most, he could peek a little through the pain to make sure
21    he did not run into anything.
22          16.    Plaintiff Devon Young also participated in the peaceful march and
23    protest of the Andres Guardado killing in Compton. After the march, although she
24    was engaging in peaceful, lawful conduct, she was tear gassed and pepper balled by
25    LASD deputies. During a speech, a protester suddenly yelled that LASD deputies
26    were shooting at a smaller, more dispersed group of protesters. She ran toward the
27    scene and hid behind a wall while trying to film the events. Eventually, LASD
28    deputies noticed her and another female protester hiding behind the wall. They
                                       5
           FIRST AMENDED COMPLAINT: CLASS ACTION; INJUNCTIVE RELIEF AND
                                    DAMAGES
     Case 2:20-cv-07870-DMG-PD Document 31 Filed 10/21/20 Page 7 of 52 Page ID #:613




 1    pointed a gun at them and told them to move. The deputies forced them to exit
 2    through the line of fire and tear gas. She inhaled so much gas that she could not
 3    breathe or see for several minutes, and experienced intense burning in her eyes and
 4    face. Volunteer medics helped her flush water into her eyes until Devon was able to
 5    see again. She stayed until LASD forced her and other protesters off the property.
 6    Plaintiff Young at no time heard an order to disperse or the declaration of an
 7    unlawful assembly.
 8          17.    Plaintiff Noelani del Rosario-Sabet was wrongfully arrested and
 9    detained by LASD deputies for failure to disperse at the Compton demonstration on
10    June 21, 2020, in support of the Andres Guardado family. While peacefully
11    protesting, she was arrested by LASD deputies who did not wear masks to prevent
12    COVID-19 transmission despite the Governor’s order to wear masks while outside.
13    Noelani at no time heard an order to disperse or the declaration of an unlawful
14    assembly. LASD deputies detained Plaintiff Del Rosario-Sabet in handcuffs, in a
15    van with several other protesters, without proper distancing. She witnessed LASD
16    deputies refuse to allow Grace Bryant, a protester detained in the same van, to use
17    the restroom, causing Bryant to urinate in the van. All of the protesters were forced
18    to remain in the van after Bryant had urinated.
19          18.    Plaintiff Emanuel Padilla was shot multiple times with pepper balls
20    and rubber bullets or foam rounds during the demonstration in Compton on June 21,
21    2020, suffering injuries. LASD deputies also threw a tear gas canister at his feet.
22          19.    Plaintiff Austin Tharpe was tear gassed by LASD deputies during the
23    demonstration in Compton on June 21, 2020. LASD deputies also wrongfully
24    arrested him for failure to disperse, a misdemeanor.
25          20.    Plaintiff James Butler was shot with pepper balls multiple times by
26    LASD deputies during the demonstration in Compton on June 21, 2020. LASD
27    deputies also arrested him for failure to disperse, a misdemeanor.
28
                                       6
           FIRST AMENDED COMPLAINT: CLASS ACTION; INJUNCTIVE RELIEF AND
                                    DAMAGES
     Case 2:20-cv-07870-DMG-PD Document 31 Filed 10/21/20 Page 8 of 52 Page ID #:614




 1             21.     Plaintiff Linda Jiang was shot with pepper balls by LASD deputies
 2    during the demonstration in Compton on June 21, 2020.
 3             22.     Plaintiff Grace Bryant was wrongfully arrested and detained by LASD
 4    deputies for failure to disperse at the Compton demonstration on June 21, 2020. She
 5    was arrested while peacefully protesting, by LASD deputies who did not wear masks
 6    to prevent COVID-19 transmission, despite the Governor’s order to wear masks
 7    while outside. Grace at no time heard an order to disperse or the declaration of an
 8    unlawful assembly. She was detained in a van in handcuffs with several other
 9    protesters without proper distancing. LASD deputies refused to allow Grace to use
10    the restroom, forcing her to urinate in the van. All of the protesters were detained in
11    the van by LASD deputies after Grace was forced to urinate in the van. Plaintiff
12    Bryant was also teargassed and/or inhaled dust from pepper balls that were thrown
13    at protesters by LASD deputies.
14      IV.          PARTIES-DEFENDANTS
15             23.     Defendant County of Los Angeles is a municipal corporation duly
16    organized and existing under the Constitution and laws of the State of California.
17    The LASD is a local government agency of Defendant County of Los Angeles. All
18    actions of the LASD are the legal responsibility of the County of Los Angeles.
19             24.     Defendant Sheriff Alex Villanueva, is and was, at all times relevant to
20    this action, the LASD Sheriff and a policymaker for the Sheriff’s Department. He
21    is sued in both his individual and official capacities.
22             25.     Defendant Villanueva, in response to footage of LASD deputies firing
23    so-called “less-lethal” projectiles from a vehicle at fleeing protesters, publicly stated
24    that he “expects” deputies to deploy such projectiles, which include rubber bullets,
25
26
27
28
                                          7
              FIRST AMENDED COMPLAINT: CLASS ACTION; INJUNCTIVE RELIEF AND
                                       DAMAGES
     Case 2:20-cv-07870-DMG-PD Document 31 Filed 10/21/20 Page 9 of 52 Page ID #:615




 1    rubber batons, and pepper balls, during protests.2 While he is quoted as saying that
 2    these weapons are “designed to get someone’s attention without injuring them,” he
 3    and the Sheriff’s Department are aware the high risk of injury these weapons pose.
 4          26.    Furthermore, a press release from the Sheriff’s Department states that
 5    Defendant Villanueva was in charge of the protest-related curfews imposed at the
 6    start of the protests; these curfews were used to arrest many of the protesters in Los
 7    Angeles during the first weeks of the protest movement.3
 8          27.    Plaintiffs are informed, believe, and thereupon allege that Does 1
 9    through 10 were the agents, servants, and employees of Defendant County of Los
10    Angeles and/or the LASD. Plaintiffs are ignorant of the true names and capacities
11    of Defendants sued herein as Does 1 through 10, inclusive, and therefore sue these
12    Defendants by such fictitious names. Plaintiffs will amend this Complaint to allege
13    their true names and capacities when ascertained. The individual Doe Defendants
14    are sued in both their individual and official capacities.
15          28.    Plaintiffs are informed, believe, and thereupon allege that at all times
16    relevant hereto Does 1 through 10, in addition to the named Defendants, are
17    responsible in some manner for the damages and injuries alleged herein.
18
19
20
21    2
        KTLA 5, Video Shows Deputies Shooting Fleeing Protestors with pepper balls in
22    Hollywood, (June 3, 2020), https://ktla.com/news/local-news/video-shows-
23    deputies-shooting-fleeing-protesters-with-pepper-balls-in-hollywood/ (last visited
      Aug. 27, 2020); KTLA 5, L.A. County Sheriff Villanueva on the recent protests in
24
      Los Angeles, (June 3, 2020), https://ktla.com/morning-news/l-a-county-sheriff-
25    villanueva-on-the-recent-protests-in-los-angeles/ (last visited Aug. 27, 2020).
      3
26      Press Release from LASD, Sheriff orders County-Wide Curfew for Los Angeles
      County, (June 3, 2020), https://lasd.org/sheriff-orders-county-wide-curfew-for-la-
27    county/ (“At the direction of Sheriff Alex Villanueva, and until further notification,
28    a county-wide curfew was imposed.”) (last visited Aug. 27, 2020).
                                       8
           FIRST AMENDED COMPLAINT: CLASS ACTION; INJUNCTIVE RELIEF AND
                                    DAMAGES
 Case 2:20-cv-07870-DMG-PD Document 31 Filed 10/21/20 Page 10 of 52 Page ID #:616




 1         29.    A number of incidents have been reported, at times relevant to this
 2   action, where unknown LASD deputies used excessive force, participated in
 3   unlawful arrests, or perpetuated unconstitutional conditions of detention.
 4         30.    LASD deputies fired less-lethal weapons, without warning and in close
 5   range, on peaceful protesters in Compton on June 21, 2020. Prior to that incident,
 6   LASD Deputies were filmed shooting fleeing protesters with pepper balls in
 7   Hollywood. 4 In Lakewood, LASD deputies used tear gas on a large group of
 8   protesters.5 An LASD spokesperson has acknowledged that the LASD’s widespread
 9   involvement in the May/June protests resulted in deputies firing a sufficient amount
10   of non-lethal ammunition to warrant a resupply to the Sheriff’s Department.6
11         31.    LASD, through its deputies and other employees and supervisors,
12   participated in unlawful arrests throughout Los Angeles where protesters charged
13   with infractions or misdemeanors were taken into custody in violation of California
14   Penal Code §§ 853.5, 853.6. Further, LASD buses were used to detain protesters
15   under unconstitutional conditions. Protesters wrists were bound in zip tie restraints
16   in a manner tight enough to leave lasting marks and injuries. LASD then transported
17   protesters to far-away locations and released them in the middle of the night, while
18   Sheriff Villanueva’s own curfew was in effect. While they were detained on the
19
     4
20     KTLA 5, Video Shows Deputies Shooting Fleeing Protestors with pepper balls in
     Hollywood, (June 3, 2020), https://ktla.com/news/local-news/video-shows-
21
     deputies-shooting-fleeing-protesters-with-pepper-balls-in-hollywood (last visited
22   Aug. 27, 2020).
     5
23     The Eastsider LA, Saturday protests underway across Los Angeles and Orange
     counties, (June 6, 2020), https://www.theeastsiderla.com/saturday-protests-
24
     underway-across-los-angeles-and-orange-counties/article_3e05daf0-a816-11ea-
25   923e-53dff702c33e.html (last visited Aug. 27, 2020).
26
     6
       Rainey, James, Police say projectile launchers are safer than other ‘less lethal’
     alternatives. Injured protesters disagree, Los Angeles Times, (June 12, 2020),
27   available at https://www.latimes.com/california/story/2020-06-12/protesters-
28   complain-about-excessive-force (last visited Aug. 27, 2020).
                                      9
          FIRST AMENDED COMPLAINT: CLASS ACTION; INJUNCTIVE RELIEF AND
                                   DAMAGES
 Case 2:20-cv-07870-DMG-PD Document 31 Filed 10/21/20 Page 11 of 52 Page ID #:617




 1   buses, LASD did not provide protesters water or access to bathroom facilities,
 2   despite their repeated complaints.
 3           32.    While in detention on LASD buses, Plaintiffs were kept in close and
 4   unventilated quarters, which exposed them to an increased risk of COVID-19. As
 5   administrators of the Los Angeles County Jail system, Sheriff Villanueva and the
 6   LASD were and are aware of the health risks posed by the highly communicable
 7   nature of the coronavirus that causes COVID-19 and the risk of serious harm it poses
 8   to exposed individuals. Nonetheless, Defendants knowingly and with deliberate
 9   indifference detained, or authorized and approved the detention of Plaintiffs and
10   other protesters in conditions which increased the likelihood of infection.
11           33.     Plaintiffs are informed, believe, and thereupon allege that at all times
12   relevant hereto Defendants, and each of them, were the agents, servants and
13   employees of the other Defendants and were acting at all times within the scope of
14   their agency and employment and with the knowledge and consent of their principal
15   and employer. At all times Defendants were acting under color of state law.
16           34.    Plaintiffs are informed, believe, and thereupon allege that the practices,
17   policies, and customs of the County of Los Angeles and/or the LASD caused the
18   unlawful action taken against Plaintiffs.
19           35.    On or about September 4, 2020, Plaintiffs filed a claim for damages
20   with the County of Los Angeles pursuant to Cal. Govt. Code § 910 on behalf of
21   themselves and the putative class members. Since more than 45 days have elapsed
22   since Plaintiffs submitted their claim, by operation of law the claim is deemed denied
23   and Plaintiffs therefore have duly complied with the requirements of the
24   Government Claims Act.
25     V.          STATEMENT OF FACTS
26           36.    On May 25, 2020, Minneapolis Police Officer Derek Chauvin
27   murdered George Floyd, suspected of forgery for attempting to use a purported
28   counterfeit $20 bill. Officer Chauvin, along with two other officers, held Mr. Floyd
                                        10
            FIRST AMENDED COMPLAINT: CLASS ACTION; INJUNCTIVE RELIEF AND
                                     DAMAGES
 Case 2:20-cv-07870-DMG-PD Document 31 Filed 10/21/20 Page 12 of 52 Page ID #:618




 1   on the ground, handcuffed him behind his back, and ignored Mr. Floyd’s pleas to
 2   get off his neck, back and legs and let him breathe. Mr. Floyd died on the street in
 3   Minneapolis.
 4         37.    On the basis of extensive video by onlookers, security cameras and
 5   police body cameras, both Minneapolis law enforcement and prosecutors, as well as
 6   the public, concluded that George Floyd was another victim in the long line of those
 7   who have died at the hands of police because of deliberate and unlawful tactics.
 8         38.    The death of George Floyd sparked an extraordinary wave of protests
 9   across the country and the world. In Los Angeles, thousands of people participated
10   in lawful and peaceful protests. Based on the alleged unlawful conduct of a few,
11   Defendants responded to these mass protests with expansive curfews and mass
12   arrests for curfew violation, failure to disperse, unlawful assembly, failure to follow
13   a “lawful” order of an officer, and similar misdemeanors and infractions, all
14   designed to punish protesters. Defendants also routinely used dangerous dispersal
15   techniques on peaceful crowds, including the use of rubber or foam bullets,
16   flashbangs, pepper balls, and other irritants, causing serious injuries. The routine
17   and undifferentiated use of such widespread arrest and dispersal tactics impinged the
18   protesters’ right to engage in protected expressive activity in public spaces without
19   preemption and curtailments.
20         39.    LASD works in concert with other law enforcement agencies around
21   the county, including the Los Angeles Police Department (“LAPD”), assisting those
22   agencies during times of civil disturbance. Specifically, LASD coordinated with
23   LAPD in their unlawful response to the Pan Pacific Park (May 30, 2020) and Grand
24   Park (June 3, 2020) protests, among others.
25         40.    LASD has a record of excessive force and has used excessive force
26   against peaceful protests in other instances since the start of the 2020 Black Lives
27   Matters protests in May. LASD also knew or should have known that its aggressive
28
                                      11
          FIRST AMENDED COMPLAINT: CLASS ACTION; INJUNCTIVE RELIEF AND
                                   DAMAGES
 Case 2:20-cv-07870-DMG-PD Document 31 Filed 10/21/20 Page 13 of 52 Page ID #:619




 1   suppression tactics and punitive, retaliatory actions against peaceful protesters were
 2   unlawful and unconstitutional.
 3         41.    On information and belief, as well as the well-documented reports of
 4   their practices at the recent protests, LAPD and LASD have repeatedly deployed
 5   unlawful, coordinated tactics to suppress and “punish” peaceful protesters in order
 6   to chill constitutionally protected expressive activity and deter future instances of
 7   such activity.
 8         A.     Pan Pacific Park (May 30, 2020)
 9         42.    On May 30, 2020, a Black Lives Matter demonstration/rally took place
10   starting at 12:00 p.m. in Pan Pacific Park in the Fairfax area of Los Angeles. It was
11   attended by several thousand demonstrators. After it ended, many of the participants
12   continued peaceful protests, marching throughout the Fairfax area. Some protesters
13   were closer to the Grove shopping center, and others were further north along
14   Beverly and other streets.
15         43.    Various pockets of demonstrators moved throughout the region, some
16   on the sidewalks, and others spilled out into and took over the streets. The
17   demonstrators moved at will, although at times they were blocked or corralled and
18   contained (e.g. “kettled”) by various police agencies, in particular the LAPD.
19   However, due to the sheer mass of the crowds, which continued growing through
20   the afternoon and evening, other law enforcement agencies, including the LASD,
21   moved into the area and assisted with crowd control.
22         44.    Officers were mostly wearing riot gear and brandishing weapons,
23   including lethal and less-lethal armaments. At various points, demonstrators were
24   fired upon with various less-lethal munitions, including rubber bullets and tear gas.
25         45.    Throughout the demonstration, the LAPD and LAPD coordinated their
26   crowd control operations to use excessive force and unlawfully arrest, detain, and
27   search peaceful protesters, with the LAPD controlling certain intersections or areas,
28   while the LASD controlled others. Similar to the manner in which their tactical
                                      12
          FIRST AMENDED COMPLAINT: CLASS ACTION; INJUNCTIVE RELIEF AND
                                   DAMAGES
 Case 2:20-cv-07870-DMG-PD Document 31 Filed 10/21/20 Page 14 of 52 Page ID #:620




 1   deployment was coordinated, the aggressive and unlawful response of the LASD
 2   was consistent with, and sent the same message as, that of the LAPD. Essentially,
 3   protesters were to be punished.
 4         46.     Plaintiff Matthew Nielsen (age 19) participated in the demonstration
 5   that began at Pan Pacific Park on May 30, 2020. He marched with the crowd through
 6   the neighborhoods in the Fairfax area, and sometime in the late afternoon, about
 7   5:30-6:30 p.m., on Beverly Boulevard near Stanley Street, he was shot with rubber
 8   bullets and gassed by a line of LASD deputies in full riot gear on the street, and also
 9   from above by LASD deputies on the roof tops of the surrounding buildings. At the
10   time he was shot, Nielsen was trying to give water to another protester who had also
11   been maced or tear gassed by LASD or LAPD. Nielsen looked up at the LASD
12   deputies on the roof and spread his arms to show he was unarmed. LASD deputies
13   merely laughed at Nielsen and fired at him. Nielsen was struck in the shoulder, chest,
14   and upper thigh, suffering severe bruising and contusions, and made it to safety only
15   with great difficulty because he was so overcome by the gas that he almost vomited.
16         B.      Grand Park Protest (June 3)
17         47.     In the afternoon of June 3, 2020, several thousand supporters of Black
18   Lives Matter participated in a large demonstration on Spring Street in front of Los
19   Angeles City Hall, protesting the murder of George Floyd in Minnesota. Because
20   of the size of the crowd, the demonstrators spilled out down the street north to
21   Temple Street, and south to First Street. Protesters occupied different and disparate
22   groupings, some forming marches that circled the block as they chanted slogans.
23         48.     The bulk of the protesters occupied Spring Street in front of City Hall,
24   and many congregated in Grand Park across the street, which is owned by the County
25   of Los Angeles and is accordingly patrolled by LASD deputies. The positioning of
26   the demonstrators was fluid, moving back and forth between Spring Street and
27   Grand Park.
28
                                      13
          FIRST AMENDED COMPLAINT: CLASS ACTION; INJUNCTIVE RELIEF AND
                                   DAMAGES
 Case 2:20-cv-07870-DMG-PD Document 31 Filed 10/21/20 Page 15 of 52 Page ID #:621




 1         49.    The demonstration, while loud and boisterous, was peaceful.               No
 2   disturbances of any kind marred the atmosphere. The police presence, both from
 3   LASD and LAPD, was heavy and obvious. Both were replete with riot gear of all
 4   types, including rifles that fired rubber bullets and other less-lethal projectiles.
 5         50.    Throughout the demonstration, LASD and LAPD coordinated to use
 6   excessive force, and unlawfully arrest, detain, and search peaceful protesters.
 7         51.    At about 9:30 p.m., officers began pushing the crowds of people back.
 8   Some were forced onto the County property at Grand Park, others were kettled in
 9   different directions. In Grand Park, demonstrators who attempted to leave were
10   blocked from exiting by LAPD officers. Many demonstrators expressed confusion
11   and frustration about not being permitted to leave. At approximately 10:00 p.m.,
12   deputies from LASD began pushing a large group of demonstrators into a small
13   pocket. They announced they were going to begin arresting people. Demonstrators
14   tried unsuccessfully to leave the area, but were kettled in by LASD deputies and
15   prevented from exiting. Elsewhere, LAPD officers were kettling other groups of
16   protesters, seemingly evincing a coordinated effort to detain, if not arrest, as many
17   people as possible.
18         52.    The process was chaotic. One demonstrator was zip-tied, but was then
19   allowed to roam freely. He drifted into the mass of demonstrators and someone cut
20   off his zip ties. Demonstrators complained of being arrested without an opportunity
21   to leave, to no avail. LASD deputies applied zip ties too tightly in some instances,
22   inflicting great pain. Demonstrators complained of the tight zip ties, again to no
23   avail. Complaints were universally ignored by the deputies. At one point, LASD
24   deputies concentrated on zip-tying only White people, then singled out African
25   American demonstrators for more aggressive treatment, including tighter zip ties.
26   Many LASD deputies expressed negative comments about the demonstrators,
27   calling them punks and outside agitators. Many of the demonstrators were subjected
28   to extremely intrusive and unwarranted searches by LASD deputies, including the
                                      14
          FIRST AMENDED COMPLAINT: CLASS ACTION; INJUNCTIVE RELIEF AND
                                   DAMAGES
 Case 2:20-cv-07870-DMG-PD Document 31 Filed 10/21/20 Page 16 of 52 Page ID #:622




 1   fondling of genitals, and touching females’ breasts by searching underneath their
 2   clothing. Several transgender or gender fluid people were subjected to intrusive
 3   body searches by LASD deputies of the opposite gender. Searches were random and
 4   appeared punitive and demeaning in nature. LASD deputies also deliberately
 5   removed the protective masks of some of the demonstrators, exposing them to
 6   possible COVID-19 infection.
 7          53.     Despite the COVID-19 pandemic, protesters were then loaded onto
 8   buses in close quarters, where they were held for hours, then transported to disparate
 9   locations before release. Demonstrators were arrested primarily for refusal to
10   disperse, a misdemeanor violation, without regard to California law mandating a cite
11   and release procedure. Protests of mistreatment were met with punitive measures
12   such as tightened zip ties and isolation in individual cells on the buses.
13          54.     Despite arrests beginning at about 10:00-10:30 p.m., demonstrators
14   were not released until 3:00-3:30 a.m. or later, well after the curfew that was then in
15   effect had begun. Arrestees were held for an average of five hours, and after release,
16   were forced to walk or find alternative transportation back to their vehicles.
17          C.      Compton Protest (June 21)
18          55.     On June 18, 2020, LASD deputies shot and killed Andres Guardado, an
19   eighteen-year-old Latino man from Gardena. This was the second killing by the
20   LASD in two days: Terron Jammal Boone had been shot and killed by LASD
21   deputies on June 17, 2020 in front of a seven-year-old girl.
22          56.     In response to these killings, hundreds of members of the local
23   community came together to demand transparency from the LASD. No footage had
24   been released of either incident, and a hold had been placed on Guardado’s autopsy
25   results.     These protesters gathered on Father’s Day to hear speeches from
26   Guardado’s father and cousin, as well as family members of others killed by law
27   enforcement. The group marched over three miles, from Redondo Boulevard in
28
                                      15
          FIRST AMENDED COMPLAINT: CLASS ACTION; INJUNCTIVE RELIEF AND
                                   DAMAGES
 Case 2:20-cv-07870-DMG-PD Document 31 Filed 10/21/20 Page 17 of 52 Page ID #:623




 1   Gardena, where Guardado was killed, to the Compton Civil Complex where LASD’s
 2   office is located.
 3         57.    By 2:15 p.m., several hundred protesters had gathered to march the
 4   roughly three miles to the Compton Complex containing the Sheriff’s station. During
 5   the march, at least one LASD helicopter flew over the protesters. Upon arrival at
 6   the Complex, the protesters were met with metal barriers and deputies in full riot
 7   gear on multiple sides of the plaza. Protesters, listening to speeches and demanding
 8   that LASD release the tape of Guardado’s killing, were monitored by a LASD
 9   helicopter from above. A voice from the helicopter called the protesters
10   “troublemakers” and “outsiders,” saying they were not welcome in Compton and
11   they should leave so their children didn’t get hurt.7
12         58.    By around 5:00 p.m., a group of roughly 100 protesters remained in the
13   plaza, holding signs and chanting phrases like “release the tape” at the line of
14   deputies behind a barricade. Without any provocation or warning, LASD deputies
15   began to fire less-lethal rounds into the crowd at close range, less than twenty feet:
16
17
18
19
20
21
22
23
24
25   7
       Levin, Nicole, LA Sheriff’s Department Attacks Protesters in Compton, Medium,
26   (June 23, 2020), https://knock-la.com/la-sheriffs-department-attacks-protesters-
     compton-732bcd93c0c8 (last visited Aug. 27, 2020);
27   https://twitter.com/fajardonews/status/1274869206295515136 (last visited Aug.
28   27, 2020).
                                      16
          FIRST AMENDED COMPLAINT: CLASS ACTION; INJUNCTIVE RELIEF AND
                                   DAMAGES
 Case 2:20-cv-07870-DMG-PD Document 31 Filed 10/21/20 Page 18 of 52 Page ID #:624




 1
 2
 3
 4
 5
 6
 7
 8
 9
10
11
12
13
14
15   See https://twitter.com/LATACO/status/1274874827786997761 (depicting the
16   unprovoked attack in a two-minute video).8 These rounds included pepper balls and
17   flashbangs, as well as cannisters of pepper spray and tear gas.9 Fleeing protesters
18
19
     8
       See also, e.g., Chavez, Aida, After Killing of 18-Year-Old Andres Guardado, LA
20
     Protestors Struggle Against the Limits of Police Reform, The Intercept, (June 25,
21   2020, https://theintercept.com/2020/06/25/andres-guardado-los-angeles-police (last
22   visited Aug. 27, 2020); ABC 7, Pepper balls deployed at march over Garden
     deputy-involved fatal shooting, (June 22, 2020), https://abc7.com/gardena-deputy-
23   involved-shooting-compton-sheriff-protest-police-brutality/6259240/ (last visited
24   Aug. 27, 2020); https://twitter.com/josie huang/status/1274860188898430976
     (posting videos) (last visited Aug. 27, 2020); https://twitter.com/JenaeLien/
25   status/1275238292045180928 (posting photographs) (last visited Aug. 27, 2020).
26   9
       https://twitter.com/LATACO/status/1274874827786997761 (last visited Aug. 27,
27   2020); https://www.instagram.com/p/CBy8iWXBo5G (last visited Aug. 27, 2020);
     https://twitter.com/josie_huang/status/1274859389921267713 (last visited Aug. 27,
28
                                      17
          FIRST AMENDED COMPLAINT: CLASS ACTION; INJUNCTIVE RELIEF AND
                                   DAMAGES
 Case 2:20-cv-07870-DMG-PD Document 31 Filed 10/21/20 Page 19 of 52 Page ID #:625




 1   were injured, as well as medics assisting the wounded and media personnel
 2   documenting the event. KPCC reporter Josie Huang reported that she herself was
 3   teargassed. 10 There are conflicting reports over whether rubber bullets or foam
 4   rounds were used, but multiple protesters suffered injuries from projectiles fired by
 5   the deputies. Several protesters with their hands up were shot directly in the back,
 6   and those assisting injured attendees were themselves struck by rounds. LASD
 7   deputies continued to fire indiscriminately into the crowd after protesters began to
 8   disperse, striking protesters who struggled to flee through the narrow passage.
 9         59.    After this initial group was forcibly dispersed, an even smaller group of
10   protesters returned to the spot to continue to chant and hold up signs. At one point,
11   a water bottle was thrown from the smaller group toward the deputies, striking the
12   metal barricade instead. Despite there being only approximately ten individuals near
13   the barricade, deputies fired additional flashbangs into the back of the crowd. At no
14   point did deputies attempt to contain or isolate any particular protester(s) they
15   deemed to be threatening, choosing instead to fire indiscriminately at all those
16   remaining, even those at a significant distance away. No orders to disperse were
17   given until some fifteen minutes after the initial incident, when the Sheriff’s
18   Department helicopter announced that the gathering was an unlawful assembly.
19         60.    News sources report that between six and ten individuals were seized
20   at the protest, and LASD’s own records show that at least two individuals were
21   arrested for protest-related behavior in Compton that day.11
22
23   2020); https://twitter.com/desertborder/status/1274857566091149313 (last visited
24   Aug. 27, 2020).
     10
        https://twitter.com/josie_huang/status/1274860188898430976 (last visited Aug.
25   27, 2020).
26   11
        Daily Breeze, https://www.dailybreeze.com/2020/06/22/arrests-made-at-
27   compton-protest-over-andres-guardados-death-near-gardena/ (less than 10
     arrested) (last visited Aug. 27, 2020); CBS 2 L.A., at 2:30, Protestors, Deputies
28
                                      18
          FIRST AMENDED COMPLAINT: CLASS ACTION; INJUNCTIVE RELIEF AND
                                   DAMAGES
 Case 2:20-cv-07870-DMG-PD Document 31 Filed 10/21/20 Page 20 of 52 Page ID #:626




 1         61.    Protesters reported that deputies opened fire without warning and
 2   LASD issued their initial dispersal order fifteen minutes after the munitions were
 3   fired. Those fleeing the clouds of pepper spray, tear gas, foam rounds and “less-
 4   lethal” munitions further cleared the Complex, as Sheriff’s Department members
 5   made several arrests. According to one reporter: “A group of protesters were arrested
 6   that were standing in front of the police line that had very few people. When we ran
 7   over to record what they were doing, the cops fired at us indiscriminately.”12
 8         62.    According to protesters, LASD deputies gave no warning prior to their
 9   use of “less-lethal” munitions. People were running away, eyes red from tear gas
10   and pepper balls, throats burning. Community medics quickly tended to the wounded,
11   while LASD deputies paused for a few moments before firing more rounds as gutsy
12   protesters regrouped and continued to approach the line of LASD deputies.
13         63.    In addition to pepper spray and pepper balls, LASD deputies shot
14   rubber bullets and threw flash grenades that were loud and disorientating. Reporters
15   and medics alike were teargassed and shot at with pepper balls, foam rounds and/or
16   rubber bullets.   Around 5:25 p.m., LASD deputies arrested a small group of
17   protesters (who were kneeling) near the adjacent fence where the speakers had
18   been. The protesters were peaceful and not near the fence where LASD deputies
19
20   Clash During Demonstrations Against LASD Shooting of 18-Year-Old Andres
21   Guardado, (June 21, 2020), https://www.youtube.com/watch?v=nzveuJttTJQ (7
     arrested, cited, and released) (last visited Aug. 27, 2020); Fox 11, March for
22   security guard killed by LA County sheriff deputies was peaceful, until the end,
23   (June 22, 2020), https://www.foxla.com/news/march-for-security-guard-killed-by-
     la-county-sheriff-deputies-was-peaceful-until-the-end (crew saw at least 6 people
24
     placed in handcuffs) (last visited Aug. 27, 2020); see also http://shq.lasdnews.net/
25   CrimeStats/CAASS/desc.html (providing relevant department records, specifically
26   entry numbers 19294617 and 19294604) (last visited Aug. 27, 2020).
     12
        Levin, Nicole, LA Sheriff’s Department Attacks Protesters in Compton, Medium,
27   (June 23, 2020), https://knock-la.com/la-sheriffs-department-attacks-protesters-
28   compton-732bcd93c0c8 (last visited Aug. 27, 2020).
                                      19
          FIRST AMENDED COMPLAINT: CLASS ACTION; INJUNCTIVE RELIEF AND
                                   DAMAGES
 Case 2:20-cv-07870-DMG-PD Document 31 Filed 10/21/20 Page 21 of 52 Page ID #:627




 1   were shooting, so it is unclear why they were targeted for arrest. Around 6:30 p.m.,
 2   LASD deputies marched in a line to push remaining protesters toward the sidewalk
 3   away from City Hall and the LASD station. LASD deputies gave dispersal orders
 4   at this time. At least one protester who refused to move to the sidewalk was arrested
 5   by LASD deputies.
 6         D.     Additional Protests
 7         64.    On numerous other occasions, including August 27, September 5, 7, 8,
 8   9, and September 25, 2020, the LASD, under the direction of Sheriff Villanueva, has
 9   continued to engage in a pattern and practice of using excessive force and retaliation
10   against peaceful protesters, including against designated legal observers and
11   reporters, who were not a threat to others were not given sufficient warnings and
12   time to disperse before such dangerous weapons, which can cause permanent
13   damage, were deployed.
14         65.    Furthermore, on September 11 a press conference was called by the
15   National Lawyer’s Guild at which numerous demonstrators gave speeches about the
16   most recent mistreatment of demonstrators. Although the event took place in the
17   middle of the day and merely comprised a small contingent of speakers and reporters,
18   the LASD responded by activating about 30 deputies, dressed in riot gear and
19   brandishing less-lethal weapons, who kettled the group with the use of a “slinky”
20   barricade in an obvious effort to intimidate those who would speak out against
21   LASD misconduct.13
22
23
24
25
     13
26     Leila Miller, Alene Tchekmedyian, Deputies in riot gear surround peaceful
27   news conference related to Kizzee shooting, LA Times website (Sept. 11, 2020),
     https://www.latimes.com/california/story/2020-09-11/deputies-in-riot-gear-
28   peaceful-press-conference-related-to-kizzee-shooting.
                                      20
          FIRST AMENDED COMPLAINT: CLASS ACTION; INJUNCTIVE RELIEF AND
                                   DAMAGES
 Case 2:20-cv-07870-DMG-PD Document 31 Filed 10/21/20 Page 22 of 52 Page ID #:628




 1         E.     The LASD Willfully Violated the Rights of Plaintiffs and Other
 2                Peaceful Protesters to Send a Message.
 3         66.    California Penal Code § 409, which defines an unlawful assembly, has
 4   repeatedly been construed to require a showing of imminent violence that so
 5   permeates a lawful expressive activity permitting law enforcement to curtail the
 6   rights of all demonstrators. Facts justifying the declaration of an unlawful assembly
 7   order anywhere, let alone throughout the County, in advance of any expressive
 8   activity, did not exist. Instead, Sheriff Villanueva announced an unlawful assembly
 9   without adequate notice and unlawfully employed indiscriminate, untargeted use of
10   force, in an attempt to silence protesters and discourage future protests. During at
11   least one incident, LASD deputies gave no warning or announcement of unlawful
12   activity prior to their indiscriminate use of force against non-violent protesters.
13         67.    LASD deputies transported hundreds of peaceful protesters to jails and
14   make-shift detention sites throughout the County. LASD held many of those
15   arrested on buses for extended periods of time before being off-loaded into garages,
16   parking lots, or stadiums to be cited and released. Because there was no plan for
17   processing mass arrests, many arrestees were held on the buses and driven around
18   the County for long periods of time in close contact in unventilated buses –
19   handcuffed and without any bathroom access – while the LASD attempted to locate
20   a place where they could be processed and released. As a result, arrestees for
21   infractions and misdemeanors were driven to far distant locations in the County and,
22   after processing, released in the middle of the night without their property and with
23   no way to get home, all the while being out during a time of Sheriff Villanueva’s
24   own curfew and risking re-arrest if detained again by LASD or other law
25   enforcement agencies. Notably, any public transit or ride-sharing options that might
26   have been available posed significant risk to arrestees during the COVID-19
27   pandemic.
28
                                      21
          FIRST AMENDED COMPLAINT: CLASS ACTION; INJUNCTIVE RELIEF AND
                                   DAMAGES
 Case 2:20-cv-07870-DMG-PD Document 31 Filed 10/21/20 Page 23 of 52 Page ID #:629




 1         68.    Throughout the time they were arrested and held in LASD custody,
 2   Plaintiffs were handcuffed tightly behind their backs and denied food, water, and
 3   access to bathroom facilities, resulting in many arrestees urinating on themselves in
 4   the closed buses. All arrestees, regardless of the alleged crime, were unnecessarily
 5   and unreasonably confined in close, enclosed quarters without any ventilation,
 6   dramatically increasing the risk of COVID-19 exposure. It is well known and was,
 7   or should have been known to Defendants, that being in closed spaces without
 8   vigorous air movement significantly increases the risk of COVID-19 exposure.
 9   Moreover, both LASD and Sheriff Villanueva were well aware of the increased risk
10   of COVID-19 exposure because of 1) LASD’s role in administering the L.A. County
11   Jail system; 2) the County and LASD’s involvement in mitigation efforts for
12   COVID-19 for individuals in congregate spaces, including the temporary placement
13   of unhoused individuals at the County’s recreation centers; and 3) the pending class
14   action lawsuit against LASD regarding its management of the jail system during
15   COVID-19.
16         69.    All members of the Arrest Class (defined in ¶ 98(a)) were held by
17   LASD in restraint for a minimum of three hours in these excruciatingly painful
18   conditions from the time they were first handcuffed.          Some class members
19   experienced numbness in their hands, and their requests to loosen the zip ties or
20   remove them went unanswered. Without access to bathrooms, some arrestees were
21   forced to urinate on themselves.
22         70.    The unlawfulness and harm of such handcuffing practices is well-
23   established. The Ninth Circuit has long recognized that tight handcuffs for even
24   relatively short periods of time can cause significant pain and damage. For nearly
25   three decades, if not longer, law enforcement in California have been “on notice that
26   abusive handcuffing can amount to excessive force and no officer could reasonably
27   believe it is proper to fail to assist arrestees who complain that their handcuffs are
28   too tight.” Taylor-Ewing v. City of Los Angeles, No. CV075556GHKJWJX, 2009
                                      22
          FIRST AMENDED COMPLAINT: CLASS ACTION; INJUNCTIVE RELIEF AND
                                   DAMAGES
 Case 2:20-cv-07870-DMG-PD Document 31 Filed 10/21/20 Page 24 of 52 Page ID #:630




 1   WL 10681951, at *3 (C.D. Cal. July 31, 2009) (citing Alexander v. County of Los
 2   Angeles, 64 F.3d 1315, 1323 (9th Cir. 1995); Meredith v. Erath, 342 F.3d 1057, 1061,
 3   1063–64 (9th Cir. 2003); LaLonde v. County of Riverside, 204 F.3d 947, 960 (9th
 4   Cir. 2000); Maley v. County of Orange, 224 Fed. App’x 591, 593 (9th Cir. 2007));
 5   see also Palmer v. Sanderson, 9 F.3d 1433, 1436 (9th Cir. 1993) (“Contrary to
 6   defendants’ assertion, the use of excessive force by officers in effecting an arrest
 7   was clearly proscribed by the Fourth Amendment at least as early as 1985.”).14
 8         71.    Arrestees were uniformly held under these unlawful conditions of
 9   confinement despite the fact that, to address the COVID-19 pandemic, a $0 bail was
10   in effect throughout Los Angeles County for any misdemeanor where the bail would
11   formerly have been less than $50,000. The prolonged detention of the Arrest Class
12   is even more unjustified in light of the California Penal Code §§ 853.5 and 853.6,
13   which permits individuals suspected of an infraction or misdemeanor violation to be
14   cited and released promptly, in the field or after booking, unless one of a limited
15   number of restrictions apply. On information and belief, in this instance the LASD
16   elected to transport every arrestee, regardless of the offense, to a “station” for
17   booking, even though many, if not nearly all, were processed outside of a building
18   and simply cited and released at that location.          This was done to punish
19   demonstrators for their protest activity, an exercise of their First Amendment rights,
20   and to deter future demonstrations.
21         72.    Official LASD policies state that “misdemeanor prisoners shall be
22   released in the field whenever it is reasonable and safe to do so.” Los Angeles
23   Sheriff’s Department Manual of Policies and Procedures (“LASD MPP”) 5-
24
25   14
       See generally JJ Payne-James, Restraint Techniques, Injuries, and Death:
26   Handcuffs Encyclopedia of Forensic and Legal Medicine, Volume 4 (December
     2016), available at https://www.researchgate.net/publication/301776305_
27   Restraint_Techniques_Injuries_and_Death_Handcuffs (listing studies of neurology
28   injuries caused by handcuffing) (last visited Aug. 27, 2020).
                                      23
          FIRST AMENDED COMPLAINT: CLASS ACTION; INJUNCTIVE RELIEF AND
                                   DAMAGES
 Case 2:20-cv-07870-DMG-PD Document 31 Filed 10/21/20 Page 25 of 52 Page ID #:631




 1   03/115.05. According to this policy, individuals who are not under the influence of
 2   alcohol, narcotics or dangerous drugs, and who do not fall into the mandatory and
 3   non-release policies defined in 5-03/115.20 should be given a field release following
 4   the procedures laid out in 5-03/115.10 “as soon as such person may reasonably and
 5   safely be released.” LASD MPP 5-03/115.00. All LASD squad cars have the ability
 6   to issue citations and release individuals according to 5-03/115.10.
 7         73.    Defendants detained members of the Arrest Class for several hours, in
 8   many if not most instances, rather than cite and release them in the field as mandated
 9   by Penal Code §§ 853.5 and 853.6. On information and belief, Plaintiffs allege that,
10   without any individual suspicion that the arrestees would violate the law if released,
11   Defendants opted to arrest and detain all protesters both to preempt and/or punish
12   lawful expressive activity, and to deter such activity in the future.
13         74.    In this instance, Defendants’ failures were exacerbated because the
14   obligation to release those arrested in the field and charged with infractions or
15   misdemeanors is mandatory under California Penal Code §§ 853.5 and 835.6.
16   LASD’s conduct reflects Defendants’ intent to deny Plaintiffs’ basic rights without
17   justification in retaliation for the exercise of their First Amendment rights violated
18   the First, Fourth, and Fourteenth Amendment rights of Plaintiffs and the class
19   members, and with the specific and deliberate intent to interfere with the exercise of
20   Plaintiffs’ rights to assembly and due process.
21         75.    Defendants had ready alternatives to the prolonged detention of the
22   Arrest Class. The LASD has the technological capability to cite and release in the
23   field using modern technology. LASD vehicles in the field are equipped with
24   technology that allows deputies to perform cite and release arrests, inputting the
25   information of arrestees reliably without the need to confine them in unsafe
26   situations for prolonged periods of time. There is no reason why the protesters in the
27   Arrest Class could not have been processed, without injury or anguish, exactly the
28   same way.
                                      24
          FIRST AMENDED COMPLAINT: CLASS ACTION; INJUNCTIVE RELIEF AND
                                   DAMAGES
 Case 2:20-cv-07870-DMG-PD Document 31 Filed 10/21/20 Page 26 of 52 Page ID #:632




 1 VI.     MONELL ALLEGATIONS
 2         76.      Based upon the principles set forth in Monell v. New York City
 3   Department of Social Services, 436 U.S. 658 (1978), Defendant County is liable for
 4   all injuries sustained by Plaintiffs as set forth herein. Defendant County bears
 5   liability because its policies, practices and/or customs were a cause of and Plaintiffs’
 6   injuries, and/or because Defendant County ratified the unlawful actions of its
 7   employees that caused Plaintiffs’ damages.
 8         77.      The LASD has implemented and endorsed multiple policies, customs,
 9   and practices resulting in repeated, widespread violations of law, as outlined above,
10   including:
11               a. shutting down the exercise of First Amendment activities by imposing
12                  arbitrary   curfews   without   accommodating,      or   attempting    to
13                  accommodate, the right to peaceable assembly and protest;
14               b. at times, declaring unlawful assemblies without adequate sound
15                  amplification audible enough to be heard and understood by the
16                  protesters, and without providing directions, means and opportunity to
17                  disperse before taking aggressive police action;
18               c. kettling lawful demonstrators in order to arrest them without affording
19                  them an opportunity to leave, and taking aggressive police action
20                  without declaring an unlawful assembly;
21               d. the use of indiscriminate and unreasonable force against hundreds of
22                  protesters – hitting many protesters with batons, foam rounds, and/or
23                  “rubber bullets” and subjecting non-violent protesters to the
24                  indiscriminate use of pepper balls and tear gas, and flash bong
25                  grenades;
26               e. arresting and not releasing in the field persons charged solely with
27                  infractions or misdemeanors in violation of California law; and
28
                                      25
          FIRST AMENDED COMPLAINT: CLASS ACTION; INJUNCTIVE RELIEF AND
                                   DAMAGES
 Case 2:20-cv-07870-DMG-PD Document 31 Filed 10/21/20 Page 27 of 52 Page ID #:633




 1                   f. unlawfully imposing on arrestees unlawful and unduly prolonged
 2                     conditions of confinement for many hours – including but not limited
 3                     to tight handcuffing, no bathroom access, no access to food or water,
 4                     and lack of ventilation in small congregate spaces – while on buses as
 5                     previously outlined.
 6             78.     Defendants’ repeated widespread and unlawful acts, occurring over
 7   several weeks and involving many locations throughout the County of Los Angeles
 8   – including stations from Compton, Downtown Los Angeles, South Central Los
 9   Angeles, and West Hollywood – evince a county-wide practice that constitutes an
10   unlawful custom and policy of violating peaceful protest participants’ constitutional
11   rights.
12             79.     Sheriff Villanueva, as the official head and leader of the Sheriff’s
13   Department, was the person most responsible for the hiring, training, and supervision
14   of the LASD deputies working under his command, and ensuring that their actions,
15   conduct, policies, practices and customs complied with the Constitutions of the
16   United States and the State of California, regarding their response to the ongoing
17   demonstrations. Sheriff Villanueva was fully knowledgeable and apprised of the
18   actions taken by his deputies on May 30 during the widespread demonstrations in
19   the Fairfax area of Los Angeles. He stated in a news conference on June 2 that
20   LASD deputies would be working with protesters to ensure their rights and maintain
21   public safety.15
22             80.     However, Villanueva did not thereafter repudiate or stop the actions of
23   the LASD officers, thereby ratifying them. Moreover, in public statements, he stated
24   that the actions of the LASD were proper, and that he expected “deputies to defend
25
26
     15
       Mercury News report on protests in Los Angeles County (June 2, 2020),
27   https://www.mercurynews.com/2020/06/02/2100-plus-arrested-so-far-in-los-
28   angeles-county-while-protests-rage/ (last visited Aug. 27, 2020).
                                      26
          FIRST AMENDED COMPLAINT: CLASS ACTION; INJUNCTIVE RELIEF AND
                                   DAMAGES
 Case 2:20-cv-07870-DMG-PD Document 31 Filed 10/21/20 Page 28 of 52 Page ID #:634




 1   themselves” using so-called “less-lethal” force when facing protesters throwing
 2   objects at deputies in full riot gear. He has stated that he expects officers to use the
 3   specific less-than-lethal rounds at issue in this action, and falsely claimed that they
 4   do not cause injury to protesters.16
 5         81.    Indeed, following his public comments on June 2, 2020, the
 6   demonstration regarding the Andres Guardado killing by Sheriff’s deputy took place
 7   in Compton, resulting in the widespread violations of protesters’ rights under the
 8   First Amendment, and the indiscriminate and aggressive use of violence against the
 9   demonstrators, including the use of less-lethal armaments, and described above, and
10   the use of pepper spray and tear gas against non-violent protesters, resulting in
11   numerous injuries and painful reactions. Sheriff Villanueva’s comments did not
12   result in any significant change in the response of LASD deputies to lawful
13   protesters, but, instead, resulted in significant and extreme tactics to break up the
14   demonstration even though the majority of the demonstrators were peaceful, and
15   non-violent, and the overwhelming and widespread use of violence by deputy
16   sheriffs against them. Subsequently, Sheriff Villanueva has publicly remained
17   defiant of criticism and continued to support the unlawful tactics of the LASD, and
18   has encouraged, condoned and ratified the use of excessive force against peaceful
19   protesters by LASD deputies.
20         82.    The so-called “less-lethal” force used by LASD deputies is actually
21   quite often lethal with intended use and with unintended use, such as when a
22   chemical irritant canister is directly targeted at individuals in close range. A 2017
23   report by Physicians for Human Rights states that “[d]irect impact by the canisters
24
25
26
     16
       KTLA 5 video of interview with Sheriff Villanueva (June 3, 2020)
27   https://ktla.com/morning-news/l-a-county-sheriff-villanueva-on-the-recent-
28   protests-in-los-angeles/ (last visited Aug. 27, 2020).
                                      27
          FIRST AMENDED COMPLAINT: CLASS ACTION; INJUNCTIVE RELIEF AND
                                   DAMAGES
 Case 2:20-cv-07870-DMG-PD Document 31 Filed 10/21/20 Page 29 of 52 Page ID #:635




 1   and grenades carrying tear gas can cause significant blunt trauma and death.”17 A
 2   more recent report issued by Physicians for Human Rights, in June 2020, points out
 3   that tear gas canisters have been fired as projectiles to target individuals during
 4   recent protests.18 The report recommends, among other things, that (1) firing gas
 5   canisters or grenades directly into a crowd or towards individuals should be
 6   prohibited; (2) firing grenades or canisters containing chemical irritants into closed
 7   spaces or open spaces where there is no safe egress should be prohibited; and
 8   (3) firing multiple canisters in the same spot or firing repeatedly should be avoided,
 9   as this can cause serious injury or even death. Moreover, Physicians for Human
10   Rights notes that while the stated objective of disorientation devices, such as flash-
11   bangs, is to cause disorientation and a sense of panic, the potential for injuries cause
12   by the pressure of the blast or by shrapnel from the fragmentation of the grenade is
13   disproportionately high, and could even lead to death. Therefore, they assert that
14   “these weapons have no place in effective crown management.”19
15         83.    LASD operates within the California law enforcement mutual aid
16   framework, alongside the LAPD and other municipal agencies during times of civil
17   unrest. The Black Lives Matter and related protests which have occurred in May
18
19
     17
        Physicians for Human Rights, Health Impacts of Crowd-Control Weapons:
20
     Chemical Irritants (Tear Gas and Pepper Spray), Physicians for Human Rights
21   website (January 1, 2017), https://phr.org/our-work/resources/health-impacts-of-
22   crowd-control-weapons-chemical-irritants-tear-gas-and-pepper-spray/ (last visited
     Aug. 27, 2020).
23   18
        Physicians for Human Rights, Crowd-Control Weapons and Social Protest in the
24   United States, Physicians for Human Rights website (June 2020),
     https://phr.org/wp-content/uploads/2020/06/PHR-Fact-Sheet_Crowd-Control-
25
     Weapons-and-Social-Protest-US.pdf (last visited Aug. 27, 2020).
     19
26      Physicians for Human Rights, Disorientation Devices, Physicians for Human
27   Rights website, https://phr.org/wp-
     content/uploads/2020/06/PHR_INCLO_Fact_Sheet_Disorientation_Devices.pdf
28   (last visited Aug. 27, 2020).
                                      28
          FIRST AMENDED COMPLAINT: CLASS ACTION; INJUNCTIVE RELIEF AND
                                   DAMAGES
 Case 2:20-cv-07870-DMG-PD Document 31 Filed 10/21/20 Page 30 of 52 Page ID #:636




 1   and June 2020 fall under the mutual aid systems definition of civil disorder or unrest,
 2   as outlined by the City of Los Angeles Emergency Operations Plan, Civil
 3   Disturbance Hazard Specific Annex (Feb. 2018). That document notes that “The
 4   County Sheriff is a key role player within the system with each sheriff serving as the
 5   Regional Mutual Aid Coordinator.” Id. at 16. Further: “Any requirement for
 6   additional public safety presence should be addressed through contractual
 7   arrangements.” Id.
 8         84.    The LASD operates on a contract basis to provide services for forty-
 9   two cities within Los Angeles County, as well as being the primary law enforcement
10   agency responsible for the unincorporated areas of the County. Thus, the LASD and
11   Sheriff Villanueva are responsible for any law enforcement needs by contract or
12   otherwise in those areas, including presence at protests and demonstrations.
13         85.    As stated above, the County, through Sheriff Villanueva and the LASD,
14   has failed to train its officers in the appropriate constitutional responses to peaceful
15   demonstrations. The County is well aware of its constitutional duties in these
16   circumstances in light of litigation over the years that has specified these duties in
17   no uncertain terms.
18         86.    In fact, 50 years after LASD’s brutalization of protesters at the Chicano
19   Moratorium march which resulted in the murder of Ruben Salazar and three other
20   protesters, LASD’s unconstitutional response to protests persists. The LASD’s
21   response to the recent protests, as detailed above, confirms either that no effective
22   training was provided, or that the LASD’s culture of impunity and endorsement of
23   deputies who engage in punitive violence empowered deputies to disregard their
24   “training,” knowing what was truly expected of them and having confidence that
25   they would not be disciplined or otherwise held accountable.
26         87.    As stated above, the County, through Sheriff Villanueva and the LASD,
27   has failed to train its officers in the appropriate constitutional responses to peaceful
28   demonstrations. The County is well aware of its constitutional duties in these
                                      29
          FIRST AMENDED COMPLAINT: CLASS ACTION; INJUNCTIVE RELIEF AND
                                   DAMAGES
 Case 2:20-cv-07870-DMG-PD Document 31 Filed 10/21/20 Page 31 of 52 Page ID #:637




 1   circumstances in light of litigation over the years that has specified these duties. The
 2   LASD is fully aware of the inadequacy of police training may serve as the basis for
 3   § 1983 liability . . . where the failure to train amounts to deliberate indifference to
 4   the rights of persons with whom the police come into contact.” City of Canton, 489
 5   U.S. 378, 388 (1989). “[W]here a municipality's failure to train its employees in a
 6   relevant respect evidences a ‘deliberate indifference’ to the rights of its inhabitants
 7   such a shortcoming can be properly thought of as a city ‘policy or custom’ that is
 8   actionable under § 1983.” Id.
 9         88.     Plaintiffs’ failure-to-train claim is based on the Supreme Court’s
10   explanation that in some cases “in light of the duties assigned to specific officers or
11   employees the need for more or different training is so obvious, and the inadequacy
12   so likely to result in the violation of constitutional rights, that the policymakers of
13   the city can reasonably be said to have been deliberately indifferent to the need” for
14   additional training.
15               A. LASD’s Internal Gangs Actively Encourage Deputies to Commit
16                 Constitutional Violations and Act with Impunity.
17         89.      LASD’s custom and policy of violating constitutional rights is also
18   rooted in LASD’s internal gangs that actively encourage deputies to conduct illegal
19   seizures, use excessive force, and utilize a general style of aggressive policing.20
20
21
22
23
24
25
26
     20
       Los Angeles Times, LA County deputy alleges ‘Executioner’ gang dominates
     Compton sheriff station, July 30, 2020, available at https://www.latimes.com/
27   california/story/2020-07-30/sheriff-clique-compton-station-executioners (last
28   visited Aug. 27, 2020).
                                      30
          FIRST AMENDED COMPLAINT: CLASS ACTION; INJUNCTIVE RELIEF AND
                                   DAMAGES
 Case 2:20-cv-07870-DMG-PD Document 31 Filed 10/21/20 Page 32 of 52 Page ID #:638




 1         90.    Nearly three dozen federal civil rights lawsuits were filed against
 2   LASD claiming that LASD has a “gang culture that encourages excessive force,
 3   particularly against minorities.”21
 4         91.    The “Executioner” gang that dominates Compton sheriff station are a
 5   band of deputies that are known to wield power at the Compton station. The
 6   Executioners receive tattoos of skulls with Nazi imagery and AK-47s – also known
 7   as “inking” – after killing or seriously harming members of the public.
 8         92.    Nearly all high-profile shootings involving the LASD Compton station
 9   deputies have been linked to the Executioners gang.
10         93.    Other well-documented LASD deputy gangs include the Spartans,
11   Regulators, Grim Reapers, and Banditos, which all operate out of several LASD
12   stations. At least 17 LASD gangs have been identified by Sean Kennedy, member
13   of the Civilian Oversight Commission and professor at Loyola Law School.
14         94.    LASD deputies who are a part of these internal gangs retaliate against
15   and ostracize deputies who report their fellow deputies for misconduct.
16         95.    LASD Deputy Austreberto “Art” Gonzalez confidentially reported an
17   assault by an Executioner deputy on a fellow deputy to the LASD’s Internal Affairs
18   Bureau. Within 48 hours, his report leaked to an Executioner gang member and
19   graffiti was found on the Compton station’s entrance keypad that read, “ART IS A
20   RAT.”22
21
22
     21
23      The Appeal, Claims of Racism and Brutality Dog Los Angeles County Sheriff
     ‘Deputy Gangs’, September 28, 2018, available at https://theappeal.org/claims-of-
24
     racism-brutality-dog-los-angeles-county-sheriff-deputy-gangs/ (last visited Aug.
25   27, 2020).
     22
26      ABC 7, Deputy gang with matching tattoos rules Compton patrol station, LASD
     deputy alleges, July 31, 2020, available at https://abc7.com/lasd-executioners-
27   deputy-gang-sheriff-alex-villanueva-art-gonzalez/6343979/ (last visited Aug. 27,
28   2020).
                                      31
          FIRST AMENDED COMPLAINT: CLASS ACTION; INJUNCTIVE RELIEF AND
                                   DAMAGES
 Case 2:20-cv-07870-DMG-PD Document 31 Filed 10/21/20 Page 33 of 52 Page ID #:639




 1         96.    Based on the above events, Deputy Gonzalez filed a claim for
 2   retaliation against LASD stating that he was forced to step down from his field
 3   training officer position after deputies refused to partner with him. Whistleblower
 4   Gonzalez estimates that as many as 40% of Compton deputies are members or
 5   prospects of the Executioners gang. Alan Romero, Deputy Gonzalez’s attorney,
 6   asserts that “Deputy Gonzalez was never asked to join the Executioners, as the gang
 7   identified prospects as those Deputies most likely to engage in violence or
 8   shootings. . . This created an emergent public safety issue as gang prospects, hoping
 9   to get into the gang, would have been incentivized to engage in a beating or killing
10   to gain gang prestige, when the situation may have otherwise been de-escalated to
11   avoid violence.”23
12         97.    LASD Sherriff Villanueva has repeatedly turned a blind eye to gangs
13   within his own department despite an FBI investigation and several internal
14   investigations. Inspector General Max Huntsman stated that he has been unable to
15   investigate these LASD gangs “because of the obstruction of the Sheriff’s
16   Department.”
17         98.    Plaintiffs allege that the existence of these deputy gangs, and the
18   unwillingness or inability of Sheriff Villanueva to prohibit deputies from belonging
19   to these gangs or participating in their activities, fosters a culture in which violence
20   and excessive force by deputies is tolerated, promoted, and rewarded.
21         99.    The County had either actual or constructive knowledge of the
22   existence of the “Executioners” but failed to take any reasonable steps to stop them.
23   Such failure to stop the “Executioners” fostered a custom and practice that
24
25
26   23
        Fox News, LASD has been ‘permeated’ by a violent deputy gang with matching
27   tattoos called the ‘executioners’, August 3, 2020, available at,
     https://www.foxnews.com/us/lasd-has-been-permeated-by-a-violent-deputy-gang-
28   with-matching-tattoos-called-the-executioners (last visited Aug. 27, 2020).
                                      32
          FIRST AMENDED COMPLAINT: CLASS ACTION; INJUNCTIVE RELIEF AND
                                   DAMAGES
 Case 2:20-cv-07870-DMG-PD Document 31 Filed 10/21/20 Page 34 of 52 Page ID #:640




 1   encouraged deputies to engage in unconstitutional conduct such as using excessive
 2   force on civilians.
 3           100. Consistent with these allegations, the LASD deputies at the Compton
 4   protest on June 21, 2020, unleashed an unprovoked and flagrantly unlawful deluge
 5   of dangerous attacks on a peaceful crowd of protesters, without any warning or
 6   attempt to disperse the crowd. The deputies’ willingness to deploy such violence,
 7   knowing that reporters were present and people would use their phones to record the
 8   incident, indicates that the deputies were confident that they would not be held
 9   accountable for their gross misconduct. Such confidence is only possible in a culture
10   of impunity.
11   VII.       CLASS ACTION ALLEGATIONS
12              A. CLASS DEFINITION – 23(B)(2)) (INJUNCTIVE RELIEF
13                  CLASS)
14           101. The injunctive relief class is defined as all persons who have in the past
15   participated, presently are participating, or may in the future participate in, or be
16   present at, demonstrations within the County of Los Angeles in the exercise of their
17   rights of free speech, assembly and petition in general, and particularly as it relates
18   to protesting police violence and discrimination against people of color, especially
19   Black Americans.
20              B. CLASS DEFINITIONS – 23(B)(3) (DAMAGES CLASSES)
21           102. One or more of the named Plaintiffs (which are indicated for each class
22   or subclass) bring this action individually and on behalf of a proposed class of all
23   other persons similarly situated pursuant to the Federal Rules of Civil Procedure,
24   Rule 23(b)(1), (b)(2) and (b)(3). The damages classes are defined as:
25              a. ARREST CLASS: Beginning May 30, 2020 through the present, and
26                  continuing until judgment or other resolution of this case, all persons
27                  present at or during the aftermath of protests regarding the killing of
28                  George Floyd and Andres Guardado and/or other protests regarding
                                        33
            FIRST AMENDED COMPLAINT: CLASS ACTION; INJUNCTIVE RELIEF AND
                                     DAMAGES
 Case 2:20-cv-07870-DMG-PD Document 31 Filed 10/21/20 Page 35 of 52 Page ID #:641




 1               related incidents in the County of Los Angeles, who were solely
 2               engaged in peaceful protest and/or observing the proceedings and were
 3               arrested by the LASD for either misdemeanor charges of failure to obey
 4               a curfew, failure to disperse, failure to follow a lawful order of a police
 5               officer and/or unlawful assembly, and who were held on buses and
 6               subjected to prolonged tight hand-cuffing, denied access to bathrooms,
 7               water and food, and enclosed, crowded spaces without ventilation. The
 8               Class Representatives for this class are Sebastian Militante, Krizia Berg,
 9               Travis Wells, Christian Monroe, Austin Tharpe, James Butler, and
10               Grace Bryant.
11            b. DIRECT FORCE CLASS: Beginning May 30, 2020 through the
12               present, and continuing until judgment or other resolution of this case,
13               all persons present at or during the aftermath of protests regarding the
14               killing of George Floyd and Andres Guardado, and/or other protests
15               regarding related incidents in the County of Los Angeles, who were
16               solely engaged in peaceful protest and/or observing the proceedings
17               and were subjected to force with so-called “less-lethal weapons,” such
18               as batons, rubber bullets or foam rounds, pepper spray in various forms,
19               and flashbangs, by LASD deputies. The Class Representatives for this
20               class are Matthew Nielsen, Shakeer Rahman, Devon Young, Noelani
21               del Rosario-Sabet, Emanuel Padilla, Austin Tharpe, James Butler,
22               Linda Jiang, and Grace Bryant.
23            C. RULE 23 PREREQUISITES
24                   i. Numerosity
25         103. Each class is inclusive of people present to protest and those otherwise
26   present in the vicinity as bystanders. In accordance with Federal Rules of Civil
27   Procedure, Rule 23(a), the members of the class are so numerous that joinder of all
28   members is impracticable.
                                      34
          FIRST AMENDED COMPLAINT: CLASS ACTION; INJUNCTIVE RELIEF AND
                                   DAMAGES
 Case 2:20-cv-07870-DMG-PD Document 31 Filed 10/21/20 Page 36 of 52 Page ID #:642




 1                  ii. Common Issues of Fact or Law
 2         104. Although the actions complained of in this Complaint occurred at
 3   different times and locations, Defendants acted uniformly with respect to each class.
 4   For example, all arrestees were placed on buses and subjected to the described
 5   conditions of confinement, i.e., crowded, poorly-ventilated buses in the midst of a
 6   pandemic even though they were entitled to field release; and so forth.
 7         105.   Plaintiffs are informed and believe and thereon allege that the LASD
 8   officers acted in accordance with orders given by supervisors from the highest
 9   command positions, in accordance with policies and procedures instituted by the
10   LASD and the County of Los Angeles.
11         106. The common questions of fact include, but are not limited to:
12            a. Did Defendants impose curfews without accommodating, or attempting
13                to accommodate, the right to peaceable assembly and protest;
14            b. Did Defendants declare unlawful assemblies without adequate sound
15                amplification and without providing both directions, means and
16                opportunity to disperse before taking aggressive and injurious –
17                potentially deadly police action;
18            c. Did Defendants routinely break up George Floyd and Andres Guardado
19                and related protests through the use of force (batons, rubber or foam
20                bullets, tear gas or pepper balls, and flash bangs) without regard to
21                whether the individuals against whom such force was used were
22                engaged in conduct justifying such force;
23            d. Did Defendants routinely, while breaking up George Floyd and Andres
24                Guardado and related protests, hit people with batons and/or rubber or
25                foam bullets, shot tear gas or pepper balls, and set off flash bangs
26                although those people were not engaging in conduct justifying such
27                force;
28
                                      35
          FIRST AMENDED COMPLAINT: CLASS ACTION; INJUNCTIVE RELIEF AND
                                   DAMAGES
 Case 2:20-cv-07870-DMG-PD Document 31 Filed 10/21/20 Page 37 of 52 Page ID #:643




 1          e. When arresting people at the George Floyd and Andres Guardado
 2             protests, did Defendants routinely subject arrestees to prolonged
 3             detention on buses, while tightly hand-cuffed, denied access to
 4             bathrooms, water and food, and where they were kept in enclosed
 5             spaces without ventilation;
 6          f. When arresting people at the George Floyd and Andres Guardado
 7             protests, did Defendants routinely subject arrestees charged solely with
 8             misdemeanors to custodial arrest without regard to whether they were
 9             entitled to field release as provided in California Penal Code §§ 853.5
10             and 853.6;
11       107. The common questions of law include, but are not limited to:
12          a. Must Defendants, when imposing a curfew based on some present at a
13             protest that is unlawful, accommodate, or attempt to accommodate, the
14             right to peaceable assembly and protest;
15          b. Must Defendants when declaring unlawful assemblies, provide
16             adequate sound amplification and provide both directions, means and
17             opportunity to disperse before taking aggressive and injurious –
18             potentially deadly – police action;
19          c. Did Defendants routinely break up George Floyd and Andres Guardado
20             and related peaceful protests through the use of force (batons, form
21             rounds, and/or rubber bullets) without regard to whether the individuals
22             against whom such force was used were engaged in conduct justifying
23             such force violate the First, Fourth or Fourteenth Amendments and their
24             state law analogues;
25          d. Did the LASD, while breaking up George Floyd and Andres Guardado
26             and related protests routinely hit people with batons, foam rounds
27             and/or rubber bullets, shoot tear gas or pepper balls, and set off flash
28             bangs although those people were not engaging in conduct justifying
                                    36
        FIRST AMENDED COMPLAINT: CLASS ACTION; INJUNCTIVE RELIEF AND
                                 DAMAGES
 Case 2:20-cv-07870-DMG-PD Document 31 Filed 10/21/20 Page 38 of 52 Page ID #:644




 1                such force violate the First, Fourth or Fourteenth Amendments and their
 2                state law analogues;
 3             e. Did the LASD, after arresting people at police misconduct protests, and
 4                routinely subjecting arrestees to prolonged detention on buses, while
 5                tightly hand-cuffed, without access to bathrooms, water and food, and
 6                kept in enclosed, crowded spaces without ventilation violate the Fourth
 7                or Fourteenth Amendments and their state law analogues;
 8             f. Did the LASD’s custodial arrest of people at the protests who were
 9                charged with misdemeanors, and who qualified under California Penal
10                Code §§ 853.5 and/or 815.6 for field release, violate their rights under
11                California Government Code §§ 853.5 and/or 815.6, and their rights
12                under the Fourth and Fourteenth Amendments and their state law
13                analogues;
14             g. Did some or all of the conduct described above constitute a policy or
15                custom of Defendant County;
16             h. Is any individual Defendant sued in his individual capacity entitled to
17                qualified immunity on the federal claims;
18             i. Did any of the conduct alleged herein violate California Civil Code §
19                52.1 (the Bane Act);
20             j. Are general class wide damages available to the various classes;
21             k. Are statutory damages under California Civil Code § 52.1 available to
22                the various classes.
23         108. Defendants detained and/or arrested the putative class and sub-classes
24   as a group and treated all similarly, acting on ground applicable to the putative class.
25   The named Plaintiffs’ claims that the First, Fourth, and Fourteenth Amendment
26   rights—and their analogous state Constitution, statutory, and common law rights—
27   were violated raise common question of law and fact. the Defendants have acted,
28   threaten to act, and will continue to act, on grounds generally applicable to the class,
                                      37
          FIRST AMENDED COMPLAINT: CLASS ACTION; INJUNCTIVE RELIEF AND
                                   DAMAGES
 Case 2:20-cv-07870-DMG-PD Document 31 Filed 10/21/20 Page 39 of 52 Page ID #:645




 1   thereby making appropriate final injunctive relief or declaratory relief with respect
 2   to the class as a whole.
 3          109. The questions of law and fact common to the classes, which are outlined
 4   above, predominate over any questions affecting only individual members.
 5                   iii. Typicality
 6          110. In accordance with Federal Rules of Civil Procedure, Rule 23(a), the
 7   claims of the representative Plaintiffs are typical of the class. Plaintiffs were all
 8   present at George Floyd and/or Andres Guardado and related protests in the County
 9   of Los Angeles; were subjected to one or more of the violations previously
10   enumerated; and seek redress for the past violations of their rights and protection to
11   bar the repeat of those violations in the future.
12          111. Thus, Plaintiffs have the same interests and have suffered the same type
13   of damages as the class members. Plaintiffs’ claims are based upon the same or
14   similar legal theories as the claims of the class members of each class. Each class
15   member suffered actual damages as a result of being subjected to one or more of the
16   violations enumerated above. The actual injuries suffered by Plaintiffs are similar in
17   type to the actual damages suffered by each class member although the severity of
18   those injuries may vary among class members.
19          112. In accordance with Federal Rules of Civil Procedure, Rule 23(a), the
20   representative Plaintiffs will fairly and adequately protect the interests of the class.
21   The interests of the representative Plaintiffs are consistent with and not antagonistic
22   to the interests of the class.
23                   iv. Adequate Representation
24          113. The named Plaintiffs will fairly and adequately represent the common
25   class interest. The named Plaintiffs have a strong interest in achieving the relief
26   requested in this Complaint, they have no conflicts with members of the Plaintiff
27   class, and they will fairly and adequately protect the interests of the class.
28
                                      38
          FIRST AMENDED COMPLAINT: CLASS ACTION; INJUNCTIVE RELIEF AND
                                   DAMAGES
 Case 2:20-cv-07870-DMG-PD Document 31 Filed 10/21/20 Page 40 of 52 Page ID #:646




 1          114.     The named Plaintiffs are represented by counsel who are well-
 2   experienced in civil rights and class action litigation and are familiar with the issues
 3   in this case.
 4          115. Counsel for the named Plaintiffs know of no conflicts among or
 5   between members of the class, the named Plaintiffs, or the attorneys in this action.
 6                     v. Maintenance and Superiority
 7          116. In accordance with Federal Rules of Civil Procedure, Rule 23(b)(1)(A),
 8   prosecutions of separate actions by individual members of the classes would create
 9   a risk that inconsistent or varying adjudications with respect to individual members
10   of the class would establish incompatible standards of conduct for the parties
11   opposing the class.
12          117. In accordance with Federal Rules of Civil Procedure, Rule 23(b)(1)(B),
13   prosecutions of separate actions by individual members of the classes would create
14   a risk of adjudications with respect to individual members of the class which would,
15   as a practical matter, substantially impair or impede the interests of the other
16   members of the class to protect their interests.
17          118. In accordance with Federal Rules of Civil Procedure, Rule 23(b)(2),
18   Defendants have acted on grounds generally applicable to the class.
19          119. In accordance with Federal Rules of Civil Procedure, Rule 23(b)(3), the
20   questions of law or fact common to the members of the class predominate over any
21   questions affecting only individual members, and this class action is superior to other
22   available methods for the fair and efficient adjudication of the controversy between
23   the parties. Plaintiffs are informed and believe, and thereon allege, that the interests
24   of class members in individually controlling the prosecution of a separate action is
25   low in that most class members would be unable to individually prosecute any action
26   at all. Plaintiffs are informed and believe, and thereon allege, that the amounts at
27   stake for individuals are such that separate suits would be impracticable in that most
28   members of the class will not be able to find counsel to represent them. Plaintiffs are
                                      39
          FIRST AMENDED COMPLAINT: CLASS ACTION; INJUNCTIVE RELIEF AND
                                   DAMAGES
 Case 2:20-cv-07870-DMG-PD Document 31 Filed 10/21/20 Page 41 of 52 Page ID #:647




 1   informed and believe, and thereon allege, that it is desirable to concentrate all
 2   litigation in one forum because all of the claims arise in the same location, i.e., the
 3   County of Los Angeles. It will promote judicial efficiency to resolve the common
 4   questions of law and fact in one forum rather than in multiple courts.
 5         120. Plaintiffs do not know the identities of most class members. Plaintiffs
 6   are informed and believe, and thereon allege, that the identities of the class members
 7   are ascertainable in significant part from LASD records, at least as it relates to those
 8   class members who were arrested. Plaintiffs are informed and believe, and thereon
 9   allege, that a significant number of class members may be reached by the use of
10   outreach efforts by organizations that participated in organizing the affected protests.
11         121. Plaintiffs know of no difficulty that will be encountered in the
12   management of this litigation that would preclude its maintenance as a class action.
13   Leading members of Plaintiffs’ counsel have effectively litigated similar class
14   actions to resolution without issue. The class action is superior to any other available
15   means to resolve the issues, and courts have managed similar litigation with
16   similarly disparate damages as a result of LASD misconduct, such as in the Aichele
17   litigation (Aichele, et al. v. City of Los Angeles, et al., No. 2:12-CV-10863-DMG
18   (C.D. Cal. August 26, 2012)). Liability can be determined on a class-wide basis.
19   General damages can also be determined on a class wide basis.
20         122. In accordance with Federal Rules of Civil Procedure, Rule 23(b)(3),
21   class members must be furnished with the best notice practicable under the
22   circumstances, including individual notice to all members who can be identified
23   through reasonable effort. Plaintiffs are informed and believe that LASD computer
24   records contain a last known address for class members who were arrested. Plaintiffs
25   contemplate that individual notice be given to class members at such last known
26   address by first class mail, email and cell phone outreach, social media and efforts
27   of organizations that organized the protests. Plaintiffs contemplate that the notice
28   inform class members of the following regarding their damages claims:
                                      40
          FIRST AMENDED COMPLAINT: CLASS ACTION; INJUNCTIVE RELIEF AND
                                   DAMAGES
 Case 2:20-cv-07870-DMG-PD Document 31 Filed 10/21/20 Page 42 of 52 Page ID #:648




 1                 A.     The pendency of the class action, and the issues common to the
 2                        class;
 3                 B.     The nature of the action;
 4                 C.     Their right to ‘opt out’ of the action within a given time, in
 5                        which event they will not be bound by a decision rendered in
 6                        the class action;
 7                 D.     Their right, if they do not ‘opt out,’ to be represented by their
 8                        own counsel and enter an appearance in the case; otherwise,
 9                        they will be represented by the named Plaintiffs and their
10                        counsel; and
11                 E.     Their right, if they do not ‘opt out,’ to share in any recovery in
12                        favor of the class, and conversely to be bound by any judgment
13                        on the common issues, adverse to the class.
14         123. As a direct and proximate cause of the conduct described herein, the
15   named individual Plaintiffs and the class members have been denied their
16   constitutional, statutory, and legal rights as stated herein, and have suffered general
17   and special damages, including but not limited to, mental and emotional distress,
18   physical injuries and bodily harm, pain, fear, humiliation, embarrassment,
19   discomfort, and anxiety and other damages in an amount according to proof.
20         124. Plaintiffs have not yet filed a California Government Code § 910 class
21   claim addressing their state law damages claims, but intend to do so in the near future.
22   Once that occurs, and the time permitted by California law to file a lawsuit on such
23   claims has elapsed, Plaintiffs intend to amend this complaint to add state law
24   damages claims. Because injunctive relief under state law does not require the filing
25   of a prior administrative claims, Plaintiffs’ injunctive relief claims currently entail
26   violation of Plaintiffs’ rights under California as well as federal law, including but
27   not limited to Cal. Const. Article 1, §§ 1, 2, 3, 7, 13, 17 and 26; Civil Code § 52.1;
28   Penal Code §§ 853.5, 853.6; and Government Code § 815.6.
                                      41
          FIRST AMENDED COMPLAINT: CLASS ACTION; INJUNCTIVE RELIEF AND
                                   DAMAGES
 Case 2:20-cv-07870-DMG-PD Document 31 Filed 10/21/20 Page 43 of 52 Page ID #:649




 1          125. Defendants’ acts were willful, wanton, malicious, and oppressive, and
 2   done with conscious or reckless disregard for, and deliberate indifference to,
 3   Plaintiffs’ rights.
 4          126. All of the following claims for relief are asserted against all Defendants.
 5          127. Although Plaintiffs’ legal theories significantly overlap, they apply
 6   differently to different classes. Accordingly, Plaintiffs state their claims by class.
 7          128. Plaintiffs restate and incorporate by reference each of the foregoing and
 8   ensuing paragraphs in each of the following causes of action as if each paragraph
 9   was fully set forth therein.
10    VIII. FIRST CLAIM FOR RELIEF – INJUNCTIVE RELIEF CLASS
         (First, Fourth, and Fourteenth Amendments to the U.S. Constitution;
11
           42 U.S.C. § 1983; California Constitution Article 1, §§ 2, 3, 7, 13;
12    Penal Code §§ 853.5, 853.6; Civil Code §§ 52.1, 815.6 – for Injunctive Relief)
13          129. Plaintiffs reallege and incorporate herein by reference the preceding
14   and any subsequent paragraphs of this Complaint.
15          130. The Defendants engaged in repeated, widespread violations of law, as
16   outlined above, over the course of at least several nights, shutting down the exercise
17   of First Amendment activities through the use of indiscriminate and unreasonable
18   force against protesters.
19          131. Defendant County, through Defendant Villanueva and the LASD, has
20   failed to train its officers in the constitutional responses to peaceful demonstrations,
21   as revealed by the above allegations, despite the long history of such violations in
22   the past, and Defendants’ commitment to correct them. The recurrence of the same
23   violations with respect to these arrests indicates an intentional refusal to preserve the
24   constitutional rights of protesters.
25          132. Without intervention by this Court, members of the Injunctive Relief
26   Class who have participated and wish to participate in protest activities, particularly
27   related to police violence, are at risk of having their rights violated in the future due
28   to the Defendants’ demonstrated pattern of constitutional violations and threatened
                                      42
          FIRST AMENDED COMPLAINT: CLASS ACTION; INJUNCTIVE RELIEF AND
                                   DAMAGES
 Case 2:20-cv-07870-DMG-PD Document 31 Filed 10/21/20 Page 44 of 52 Page ID #:650




 1   future actions. The Injunctive Relief Class has no adequate remedy at law to protect
 2   the future lawful exercise of their constitutional rights, and, without action by this
 3   court, will suffer irreparable injury, thereby entitling them to injunctive and
 4   declaratory relief.
 5             133. Defendants have acted and refused to act on grounds generally
 6   applicable to the putative class. Injunctive and declaratory relief for the putative
 7   class as a whole is appropriate.
 8             134. Defendants’ polices practices, customs, conduct and acts alleged herein
 9   resulted in, and will continue to result in, irreparable injury to the Plaintiffs,
10   including but not limited to violation of their constitutional and statutory rights.
11   Plaintiffs have no plain, adequate, or complete remedy at law to address the wrongs
12   described herein. The Plaintiffs and class members intend in the future to exercise
13   their constitutional rights of freedom of speech and association by engaging in
14   expressive activities in the County of Los Angeles. Defendants’ conduct described
15   herein has created uncertainty among Plaintiffs with respect to their exercise now
16   and in the future of these constitutional rights, and has chilled their exercise of these
17   rights.
18             135. Specifically, Plaintiffs are concerned that, if arrested, whether lawfully
19   or unlawfully, they will again be denied the liberty interest codified at California
20   Penal Code §§ 853.5–.6, will be subjected to unlawful conditions of confinement
21   exposing them to increased risk of COVID-19 and/or other communicable diseases,
22   and will be subjected to unreasonable and excessive force by LASD.
23             136. Plaintiffs are also concerned that, when engaged in protest activities,
24   Defendants will impose curfews without accommodating or attempting to
25   accommodate First Amendment rights; will not provide adequate notice in the event
26   unlawful assemblies are declared; will not provide adequate means and opportunity
27   to disperse; and will again employ indiscriminate, unreasonable or excessive force,
28   injuring and terrifying protesters.
                                      43
          FIRST AMENDED COMPLAINT: CLASS ACTION; INJUNCTIVE RELIEF AND
                                   DAMAGES
 Case 2:20-cv-07870-DMG-PD Document 31 Filed 10/21/20 Page 45 of 52 Page ID #:651




 1         137. Plaintiffs therefore seek injunctive relief from this Court to ensure that
 2   Plaintiffs and persons similarly situated will not suffer violations of their rights from
 3   Defendants’ illegal and unconstitutional policies, customs, and practices described
 4   herein.
 5         138. Plaintiffs also seek injunctive relief in the form of an order requiring
 6   that Defendants seal and destroy any and all records derived from Plaintiffs’ arrests,
 7   including fingerprints, photographs, and other identification and descriptive
 8   information, and all information, biological samples, and information obtained from
 9   such biological samples collected from the Plaintiff class, and identify to the Plaintiff
10   class all entities and agencies to which such information has been disseminated; and
11   that all such disseminated records be collected and destroyed.
12      IX.   SECOND CLAIM FOR RELIEF – ARREST CLASS
             (Fourth and Fourteenth Amendments to the U.S. Constitution,
13
      42 U.S.C. § 1983; False Arrest and Imprisonment under California law – for
14                          Damages and Injunctive Relief)
15         139. Plaintiffs reallege and incorporate herein by reference the preceding
16   and any subsequent paragraphs of this Complaint.
17         140. From May 30, 2020 to the present, all Arrest Class members were
18   arrested on misdemeanor charges of failure to obey a curfew, failure to disperse,
19   failure to follow a lawful order of a police officer and/or unlawful assembly during
20   Floyd protests and were placed on buses and driven to a variety of facilities where
21   they were processed and released. All those arrestees were on the buses for several
22   hours, both to get to their destination and then held on the bus until they were
23   processed. While held on buses or otherwise detained prior to their release, Arrest
24   Class members were subjected to prolonged tight hand-cuffing; denied access to
25   bathrooms, water and food; and held in enclosed, crowded spaces without ventilation,
26   which significantly increased their risk of COVID-19 exposure because, even if they
27
28
                                      44
          FIRST AMENDED COMPLAINT: CLASS ACTION; INJUNCTIVE RELIEF AND
                                   DAMAGES
 Case 2:20-cv-07870-DMG-PD Document 31 Filed 10/21/20 Page 46 of 52 Page ID #:652




 1   had previously been similarly distanced from others during outside protests, the risk
 2   of exposure is significantly greater in enclosed, unventilated spaces.
 3            141. Defendants’ above-described conduct violated Arrest Class members’
 4   rights to be free from unreasonable seizures under the Fourth Amendment and under
 5   the Fourteenth Amendment’s due process clause and the state constitutional
 6   analogues and state common and statutory law. As a result of Defendants’ wrongful
 7   conduct, Arrest Class members suffered damages as alleged above.
 8            142. As a result of Defendants’ wrongful conduct, and the potential that such
 9   conduct will recur, the Arrest Class is entitled both to full compensation for the
10   damages they have suffered and to relief from the potential that such violations will
11   recur.
12     X.        THIRD CLAIM FOR RELIEF – DIRECT FORCE CLASS
                (Fourth and Fourteenth Amendments to the U.S. Constitution,
13
                  and 42 U.S.C. § 1983 – for Damages and Injunctive Relief)
14
15            143. Plaintiffs reallege and incorporate herein by reference the preceding
16   and any subsequent paragraphs of this Complaint.
17            144. All Direct Force Class members were shot with so-called “less-lethal
18   weapons” and/or struck with batons.
19            145. From May 30, 2020 to the present, members of the Direct Force Class
20   who were shot with “rubber bullets” or “foam rounds,” struck with batons, or tear
21   gassed or struck with pepper balls were injured in a manner that evinced that
22   Defendants applied force unlawfully. Many class members were struck with rubber
23   bullets or foam rounds and other so-called “less-lethal” weapons in the face, head,
24   shoulder and neck areas. LASD has denied shooting rubber bullets or foam rounds
25
26
27
28
                                        45
            FIRST AMENDED COMPLAINT: CLASS ACTION; INJUNCTIVE RELIEF AND
                                     DAMAGES
 Case 2:20-cv-07870-DMG-PD Document 31 Filed 10/21/20 Page 47 of 52 Page ID #:653




 1   even though protesters sustained injuries from “non-lethal” rounds.24 Video footage
 2   of various incidents shows officers shooting straight at peaceful protesters who
 3   posed no threat to the police or the public.25 Similarly, individuals suffered baton
 4   strikes meant not to compel people to retreat, but to injure and punish them on site.
 5          146. Defendants used unreasonable and excessive force in indiscriminately
 6   engaging in baton strikes, shooting rubber bullets and/or foam rounds, tear gassing,
 7   and shooting pepper balls, and setting off flash bang grenades at protesters not based
 8   on an individualized determination of individual conduct justifying such force, in
 9   violation of the Fourth Amendment and its state law analogues. Further, this conduct
10   was deliberately indifferent to the Direct Force Class members’ rights,
11   shocks the conscience, and violates the decencies of civilized conduct, under the
12   Fourteenth Amendment and its state law analogues.
13          147. As a result of Defendants’ wrongful conduct, Direct Force Class
14   members suffered damages as alleged above.
15          148. As a result of Defendants’ wrongful conduct, and the potential that such
16   conduct will recur, the Direct Force Class is entitled both to full compensation for
17   the damages they have suffered and to relief from the potential that such violations
18   will recur.
19   ///
20   ///
21
22
23
     24
24      Suter, Leanne, Pepper balls deployed at march over Gardena deputy-involved
     fatal shooting, ABC 7, (June 22, 2020), https://abc7.com/gardena-deputy-involved-
25
     shooting-compton-sheriff-protest-police-brutality/6259240/ (last visited Aug. 27,
26   2020).
     25
27      See KTLA 5, Video shows deputies shooting fleeing protesters with pepper balls,
     (June 3, 2020), https://ktla.com/news/local-news/video-shows-deputies-shooting-
28   fleeing-protesters-with-pepper-balls-in-hollywood/ (last visited Aug. 27, 2020).
                                       46
           FIRST AMENDED COMPLAINT: CLASS ACTION; INJUNCTIVE RELIEF AND
                                    DAMAGES
 Case 2:20-cv-07870-DMG-PD Document 31 Filed 10/21/20 Page 48 of 52 Page ID #:654




      XI.    FOURTH CLAIM FOR RELIEF – ALL CLASSES
 1
         (Bane Act, Cal. Civ. Code § 52.1 – for Damages and Injunctive Relief)
 2
 3         149. Plaintiffs reallege and incorporate herein by reference the preceding
 4   and any subsequent paragraphs of this Complaint.
 5         150. As alleged herein, Defendants intentionally interfered by threats,
 6   intimidation, and/or coercion with Plaintiffs’ and the putative class members’
 7   exercise and enjoyment of rights under federal and state law and under the federal
 8   and state constitutions (including, without limitation, Amendments 1 and 4 of the
 9   U.S. Constitution; California Civil Code Section 43 and Penal Code Sections 149,
10   240, and 242; and Article I, Sections 1, 2, 7, 13, and 17 of the California
11   Constitution), including, without limitation, the right to be free from any violence,
12   the right to bodily integrity, the right of protection from bodily restraint or harm and
13   harm to personal relations, the right to adequate medical care, the right to be free
14   from excessive force by police, and the right be free from unreasonable searches and
15   seizures, the right to protest and engage in free speech activities, including to collect
16   information as reporters and to publicly report on actions relating to law
17   enforcement , and the right to due process. Defendants acted intentionally and with
18   reckless disregard for the rights of Plaintiffs and the members of the putative class.
19         151. As a direct and legal result of Defendants’ acts and omissions, Plaintiffs
20   and members of the putative class have suffered damages and therefore seek all
21   damages, including actual, compensatory and statutory damages, which are
22   recoverable pursuant to Civil Code Section 52.1 and any other applicable statutes.
23   Plaintiffs and members of the putative class also seek equitable and injunctive relief.
24         152. Plaintiffs are informed and believe and thereon allege that the
25   aforementioned acts of the individual defendants, and each of them were willful,
26   malicious, intentional, oppressive and despicable and/or were done in willful and
27   conscious and reckless disregard of the rights, welfare and safety of Plaintiffs and
28   members of the putative class, thereby justifying the award of punitive and
                                      47
          FIRST AMENDED COMPLAINT: CLASS ACTION; INJUNCTIVE RELIEF AND
                                   DAMAGES
 Case 2:20-cv-07870-DMG-PD Document 31 Filed 10/21/20 Page 49 of 52 Page ID #:655




 1   exemplary damages against the individual (non-government entity) defendants in an
 2   amount to be determined at time of trial.
 3         153. Plaintiffs seek an award of reasonable attorneys’ fees pursuant to Civil
 4   Code Section 52.1.
     XII.    FIFTH CLAIM FOR RELIEF – ALL CLASSES
 5
                (Negligence, Including Negligent Training, Hiring, and
 6                            Supervision – for Damages)
 7         154. Plaintiffs reallege and incorporate herein by reference the preceding
 8   and any subsequent paragraphs of this Complaint.
 9         155. Defendants owed a duty of care to Plaintiffs and all class members, and
10   were required to use reasonable diligence to ensure that Plaintiffs and the class were
11   not harmed by Defendants’ acts or omissions. Defendants’ acts and omissions were
12   negligent and reckless, including but not limited to:
13         a.     The LASD’s failure to properly assess the need to use force against
14                Plaintiffs and members of the Class;
15         b.     The LASD’s negligent failure to follow proper procedures for
16                demonstrations, including its failure to follow the procedures for
17                citing and releasing persons suspected of infractions and/or
18                misdemeanors;
19         c.     The failure to properly use less-lethal weapons against peaceful
20                demonstrators, including meeting proper standards for determining
21                under what circumstances they should be used, their proper
22                deployment only against specific justifiable targets, and taking care to
23                use them properly so as to avoid unnecessary injuries, such as not
24                aiming at the upper body to reduce the risk of striking people in
25                highly vulnerable parts of the body, such as the groin, head, and face;
26         d.     The LASD’s failure to follow proper CDC and other COVID 19
27                safety guidelines;
28
                                      48
          FIRST AMENDED COMPLAINT: CLASS ACTION; INJUNCTIVE RELIEF AND
                                   DAMAGES
 Case 2:20-cv-07870-DMG-PD Document 31 Filed 10/21/20 Page 50 of 52 Page ID #:656




 1           e.     The failure of supervisory employees of the LASD, including Sheriff
 2                  Villanueva, to properly train, supervise and discipline LASD deputies
 3                  and other employees, regarding the use of force (including less-lethal
 4                  weapons) at demonstrations and other exercises of constitutionally
 5                  protected rights to freedom of expression, including the performance
 6                  of arrests and issuance of citations, while implementing safe
 7                  procedures during the COVID 19 pandemic; and
 8           f.     The negligent hiring, retention and assignment of LASD deputies and
 9                  employees by supervisory employees of Defendant County of Los
10                  Angeles, including Sheriff Villaneuva.
11           156. As a result of their conduct, Defendant County of Los Angeles is
12   vicariously liable for Plaintiffs’ damages pursuant to Government Code § 815.2 and
13   the individual defendants are liable pursuant to Government Code §820, Civil Code
14   §§ 1708 and 1714, among other statutes.
15   XIII.        REQUEST FOR RELIEF
16           Wherefore, Plaintiffs seek judgment as follows:
17           157. An order certifying the class and each sub-class defined herein pursuant
18   to Federal Rules of Civil Procedure, Rule 23(b)(2) and (3);
19           158. A permanent injunction restraining Defendants from engaging in the
20   unlawful and unconstitutional actions detailed above and retaining Court jurisdiction
21   to enforce the terms of the injunction;
22           159. A declaratory judgment that Defendants’ conduct detailed herein was a
23   violation of the rights under the Constitution and laws of the United States and of
24   Plaintiffs and the class members;
25           160. An order directing that all arrest records be removed from all criminal
26   databases, whether operated by the City or County of Los Angeles, or the State of
27   California, and that all arrests be reduced to a “detention” other than those cases in
28   which the individual arrested is convicted of the charge;
                                      49
          FIRST AMENDED COMPLAINT: CLASS ACTION; INJUNCTIVE RELIEF AND
                                   DAMAGES
 Case 2:20-cv-07870-DMG-PD Document 31 Filed 10/21/20 Page 51 of 52 Page ID #:657




 1         161. General and compensatory damages for Plaintiffs and the class they
 2   represent for the violations of their federal and state constitutional and statutory
 3   rights, in addition to pain and suffering, all to be determined according to proof;
 4         162. An award of attorneys’ fees pursuant to 42 U.S.C. § 1988, Cal. Civil
 5   Code §§ 52(b) & 52.1(h), and Cal. Code of Civil Proc. § 1021.5;
 6         163. Costs of suit;
 7         164. Pre- and post-judgment interest as permitted by law; and
 8         165. Such other and further relief as the Court may deem just and proper.
 9
10   Dated: October 21, 2020                     Respectfully submitted,
11
12                                               By: /s/ Jorge Gonzalez
                                                 Jorge Gonzalez
13                                               A PROFESSIONAL CORPORATION
14                                               Paul Hoffman
15                                               Michael D. Seplow
                                                 Aidan C. McGlaze
16
                                                 Kristina A. Harootun
17                                               John Washington
18                                               SCHONBRUN SEPLOW HARRIS
                                                 HOFFMAN & ZELDES LLP
19
                                                 Carolyn Y. Park
20                                               LAW OFFICE OF CAROLYN PARK
21                                               Arnoldo Casillas
22                                               Denisse O. Gastélum
                                                 CASILLAS & ASSOCIATES
23
                                                 Morgan E. Ricketts
24                                               RICKETTS LAW
25                                               Attorneys for Plaintiffs and Proposed
26                                               Class.
27
28
                                      50
          FIRST AMENDED COMPLAINT: CLASS ACTION; INJUNCTIVE RELIEF AND
                                   DAMAGES
 Case 2:20-cv-07870-DMG-PD Document 31 Filed 10/21/20 Page 52 of 52 Page ID #:658




 1                             DEMAND FOR JURY TRIAL
 2        Plaintiffs hereby make a demand for a jury trial in this action.
 3
 4   Dated: October 21, 2020                   Respectfully submitted,
 5
                                               By: /s/ Jorge Gonzalez
 6
                                               Jorge Gonzalez
 7                                             A PROFESSIONAL CORPORATION
 8                                             Paul Hoffman
 9                                             Michael D. Seplow
                                               Aidan C. McGlaze
10                                             Kristina A. Harootun
11                                             John Washington
                                               SCHONBRUN SEPLOW HARRIS
12                                             HOFFMAN & ZELDES LLP
13                                             Carolyn Y. Park
14                                             LAW OFFICE OF CAROLYN PARK
15                                             Arnoldo Casillas
                                               Denisse O. Gastélum
16
                                               CASILLAS & ASSOCIATES
17
                                               Morgan E. Ricketts
18                                             RICKETTS LAW
19                                             Attorneys for Plaintiffs and Proposed
20                                             Class.

21
22
23
24
25
26
27
28
                                     51
         FIRST AMENDED COMPLAINT: CLASS ACTION; INJUNCTIVE RELIEF AND
                                  DAMAGES
